Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 1 of 100

EXHIBIT A

Aircraft Lease Agreement
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 2 of 100

FINAL VERSION

AIRCRAFT LEASE AGREEMENT

dated as of January 31, 2020
between

BANK OF UTAH, not in its individual capacity but solely as Owner Trustee of Matterhorn
HondaJet Trust I,
as Lessor

and

HONDA AIRCRAFT COMPANY, LLC
as Lessee

 

Five (5) Honda Aircraft Company, LLC Classic model HA-
420 Aircraft and Ten (10) Honda Aircraft Company, LLC
Elite model HA-420 Aircraft

Each equipped with
Two (2) GE Honda Aero Engines model HF120-HIA

 

Counterpart No. | of 4 serially numbered manually executed counterparts. No security interest in
this document may be created through the transfer and possession of any counterpart other than
Counterpart No. |

T3S8ITVAT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 3 of 100

SECTION 1.
SECTION 2.
SECTION 3.
SECTION 4.
SECTION 5.
SECTION 6.
SECTION 7.
SECTION 8.
SECTION 9.
SECTION 10.
SECTION 11.
SECTION 12.
SECTION 13.
SECTION 14,
SECTION 15,
SECTION 16.
SECTION 17.
SECTION 18.
SECTION 19.
SECTION 20.
SECTION 21.
SECTION 22.
SECTION 23.
SECTION 24.
SECTION 25.
SECTION 26.

SECTION 27. °

SECTION 28,
SECTION 29.
SECTION 30,
SECTION 31.
SECTION 32.

735827947

Table of Contents

Page
Purchase and Lease of Aircraft... ccc csseccesesesenseesesnerseeessesasereeeenereesaneesnesees 1
Conditions Precedent; Closing Covenants... cccccescssernesceteceeeeeensersenenees |
No Partnership, Ct.....ccseseesessessisessseesecsssnsecsneesssesreeennsscsesassnssnenneerenenseasessgian 5
Base Term. ......ccccccecescecsssectcaceseeecaeteseecnerneeereceesetesscerendecesseaesnaeersevseersscerseeate 3
Required Payments, occ cece scene ereceeseeeneeseesersseesseeasenanesaernsesnesseassenessens)
Warranties, tC 0... cccescesseeseccersensresenreeneeseesarneerreceraeeeeeasereeravesssesusensensannreneans 6
Quiet Enjoyment 0... ec cece eeencersecseeensescsssesessaesensssaseusensesessassepeensenes 7
Representations and Warranties of the Lessee ...0.0.....eeeessesenneeeeeteneeeenees 7
COVEMAMIS oc sccceeeeeteeceeeeceneeesersaneentesanerscusrcersssnessendesessessacedseesanenesnsnueneessenesy 10
Negative Covenaitts oe ceccsessessssccsreereerssesseesessseesseeseessnecasensereneeesenecses Il
The Lessec’s Payment ODNgatiOnS ..... eee eeeeesseteeseeserseeeeetereecnserneraeess 12
Security Deposits 00.0... eceeeecsceceteceeeresereesseresereseeetecnseetesseasneeneeseeseaseeneeny 13
Identification Plates... ec esesscscesceneteereectescarenecessensensecseenscsaserenaeserepentanes 13
Modification/IMprovements .........csscecsesesceseeesseesserseenuenetenesonsenseessesnaceanaas 13
Registration, Maintenance and Operation... ccs ssesceseeeaseeseetsennenneeeenaes 15
Compliance and USe ......ccccescesessoesesesscensessecssssecseenessecseveansssenaareneneeseesaceasnee 16
Aircraft Marking... esscccsseceesceeeseerereeeesneeacsneenereensecaueaseassausorseaesessuessseeaes 17
INSPOCUION cs ssccsseseseennsssteesseneserrees sesnecavsesseeseene Megeetesaeeecetseteasseeneeapeceneneeetieeans 17
LOSS OF DOSUUCHION oi. ec eeeeseneeseteeeseecnesensaesseseseeesseresseddenseeenereatensnaeonseeety 17
INSUTAIICE oo... ceeeeeceenccertcoenteretsersteneesaaesoeseseseneteepesesenseacesseevenseeventsssesteveveneseateed 18
Tmdem ni fication. oo... eee ec ceeeetecence cen enecaeansnenesecnecnesseesscassaenaeesaeeesaesesesssesaaees 20
LOASING... sc cseceeeseessceecescestessseessvesersceseecsuesssessesesssenevsusestesenavenecsstessssenasseseenses 27
Lessee Acknowledgement and Agrecment..... cc cccissscseseesesseeeecenstesescunes 27
Events Of Default 0... ccc csessesessesccssrsessesessesesensssssseeressecseseeseesesersenseneeenees 27
Remedies... ccc csesesssuuecsessssuecssecssnsuseesssnsensasuvursseveceuseucesesesssnsevessessesen 29
NOUices o.sesscssssssssesessssssssssssvessevsessnsnsessssssstusunnansestssuunsesssseenuuansesstsseeasssnvaansdh
Successors AN ASSIGNS occ cccccccesesseecnsccseseeessevsaseseeseesaecenreceessssnaneessensensees 31
Performance of Obligations of the Lessee by the Lessor... cere dd
Further Assurances ......... suscbisvcecenrssscasavescerssevuceessearsuuseessssasueseesaneeseasseveeceees 32
Purchase Option; Return and Return Conditions,.......0.0...0.ceccecceeeserssereceers 32
Certain Special Provisions 0... ccs cssesseccseeesssseeceeeetecseaseneecneeeeueeeeseenstarens 36
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 4 of 100

SECTION 33.

SCHEDULE |
EXHIBIT A
EXHIBIT B
EXHIBIT C

T3S827987

Table of Contents
(continued)
Page
Liability of the Lessor Limited ..0...0.. cee eee eee eeecenceneennentenssesseasensenessnsenee dO)

Insurance Requirements
Definitions
Agreement Supplement

Residual Value Amounts
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 5 of 100

AIRCRAFT LEASE AGREEMENT

THIS AIRCRAFT LEASE AGREEMENT, dated as of January 31, 2020 (as amended
and supplemented from time to time, this “Agreement”), is between BANK OF UTAH, not in its
individual capacity but solely as Owner Trustee of Matterhorn HondaJet Trust | (the “Lessor”),

SE ——and-HONDA—AIRCRAFT COMPANY, LLC, a Delaware limited Jiability company (the
“Lessee”), Certain capitalized terms used in this Agreement are defined in Exhibit_A hereto, and
such definitions are hereby incorporated herein and made a part hercof as though set forth herein

in full.

 

 

WITNESSETH:

WHEREAS, on the date hereof the Lessor proposes to enter into the Purchase Agreement
Assignment pursuant to which it will acquire the Aircraft on the Delivery Date;

WHEREAS, on the Delivery Date, the Lessee desires to lease from the Lessor, and the
Lessor desires to lease to the Lessee, the Aircraft upon the terms and subject to the conditions of

this Agreement;

WHEREAS, it is a condition to the willingness of the Lessor to enter into the Purchase
Agreement Assignment and to lease the Aircraft to the Lessee pursuant to this Agreement that the
Guarantor guarantee the Lessee’s obligations under this Agreement and the other Operative
Documents, that the Residual Valuc Guarantor execute and deliver each Residual Value Guaranty
and that the Guarantor execute and deliver each Honda Parent Guarantee; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the Lessor and the Lessee agree as follows:

SECTION I. Purchase and Lease of Aircraft. Subject to the terms and conditions of this
Agreement, the Lessee hereby agrees to cause the Purchase Agreement to be assigned to the
Lessor, the Lessor hercby agrees to purchase the Aircraft from the applicable Seller pursuant to
the Purchase Agreement, the Lessor hereby agrees to Lease the Aircraft to the Lessee, and the
Lessee hereby agrees to Icase the Aircraft from the Lessor, in each case, pursuant to this Agreement
and the other Operative Documents.

SECTION 2. Conditions Precedent; Closing Covenants.

(a) Conditions to the Lessor’s Obligations to Closing. The obligations of the
Lessor to enter into this Agreement and the Purchase Agreement and to perform its obligations
hereunder and thereunder, are subject to satisfaction of the following conditions:

(i) the Lessor shall have received a copy of this Agreement, each
Residual Value Guaranty. each Honda Parent Guarantee, the Guaranty, the
Purchase Agreement, the Purchase Agreement Assignment and Manufacturer
acknowledgement thereto, the Sublease and the Sublease Guaranty, cach duly
exccuted by the Lessec, the Sublessee, the Sublease Guarantor, the Manufacturer, -
the Residual Value Guarantor or the Guarantor, as the case may be, and all in form
and substance reasonably satisfactory to the Lessor:

TRS

ie

T9437

4
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 6 of 100

738827947

(i) [Reserved]: ;

(ii) the Lessor shall have received a copy of the Lessee’s certificate of
formation, certified by the Secretary of State of the State of Delaware as of a date
no earlier than five (5) Business Days prior to the Closing Date, and limited liability
company agreement, certified by an officer of the Lessee pursuant to a certificate
dated the Closing Date stating that such certificate of formation and limited liability
company agreement are in full force and effect and have not been amended:

(iii) the Lessor shall have received a copy of the Residual Value
Guarantor’s articles of incorporation, certified by the Secretary of State of the State
of California as of a date no earlier than five (5) Business Days prior to the Closing
Date, and an officer’s certificate dated the Closing Date stating that such articles of
incorporation is in full force and effect and have not been amended;

(iv) the Lessor shall have received a copy of the Guarantor’s articles of
incorporation, certified by the Secretary of State of the State of California as of a
date no earlicr than five (5) Business Days prior to the Closing Date or such other
date that is acceptable to Lessor and an officer’s certificate dated the Closing Datc
stating that such articles of incorporation is in full force and effect and have not

been amended,

(v) all governmental and regulatory approvals necessary in connection
with the transactions contemplated by the Operative Documents shall have been
obtained and be in full force and effect.

(vi) no Default or Event of Default shall have occurred and be
continuing, the Purchase Agreement shall be in full force and effect and no party
shall be in default of its obligations thereunder, and the Lessor shall have received
a certificate from the Operating Parties, in form and substance satisfactory to it, to
such effect;

(vii) there shall not have occurred any change in law or regulation that
could have a material adverse impact (in the Lessor’s reasonable judgment) on the
transactions contemplated by the Operative Documents; and all documents and all
legal matters and all proccedings to be taken in connection with the transactions
contemplated by the Operative Documents shall be reasonably satisfactory in all
respects to the Lessor; .

(viii) there shall have been paid to the Lessor and the other parties entitled
thereto all Transaction Expenses due and payable to the Lessor hereunder:

(ix) UCC financing statements in form and substance satisfactory to the
Lessor shall have been filed against the Collateral in the appropriate filing offices,
as determined by the Lessor:

(x) all applicable conditions precedent under the Loan Agreement and
the Sublease shall have been met or waived in accordance therewith; and

2
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 7 of 100

(xi) — the Lessor shall have received such other documents and certificates
as the Lessor may reasonably request in writing.

(b) Conditions to the Lessee’s Obligations to Closing and on each Delivery

Date. The obligations of the Lessce to enter into this Agreement and perform its obligations
hereunder are subject to the satisfaction of the following conditions:

(i) the Lessee shall have received a copy of this Agreement, and the
Purchase Agreement Assignment and Manufacturer acknowledgement thereto,
each duly executed by the Lessor or the Manufacturer, as the case may be, and all
in form and substance satisfactory to the Lessee;

(ii) —_ all governmental and regulatory approvals necessary in connection
with the transactions contemplated by the Operative Documents shall have been
obtained and be in full force and effect:

(iii) the Trust Agreement shall have been duly executed and delivered
and filed with the FAA; and

(iv) the Lessee shall have received copies of the FAA Aircraft
Registration Application with respect to the Aircraft being delivered on such
Delivery Date and (in the case of the first Delivery Date) of an affidavit of
citizenship from the Lessor duly completed and executed in proper form for
registration with the FAA.

(c) Conditions to the Lessor’s Obligations on each Delivery Date. In addition

to the conditions set forth in paragraph (a) above, the obligations of the Lessor to lease the Aircraft
to the Lessee pursuant to this Agreement on each Delivery Date are subject to satisfaction of the
following conditions:

738837947

(i) The Lessor shall have received an Agreement Supplement, the Trust
Supplement and the other Operative Documents not theretofore executed and/or
delivered in respect of such Delivery Date, each duly executed and delivered by the
Lessee, the Sublessec, the Residual Value Guarantor, the Guarantor or the
Manufacturer, as the case may be, appropriately completed and all in form and
substance reasonably satisfactory to the Lessor;

(ii) there shall have been paid to the Lessor all Transaction Expenses
due and payable to the Lessor hereunder other than those paid on the Closing Date
and on any previous Delivery Date;

(iii) all sales and use taxes, if any, that are due in respect of the Lessor’s
purchase of the Aircraft being delivered on such Delivery Date shall have been paid
by the applicable Operating Party:

(iv) the Lessor shall have received copies of insurance policies covering
the Aircraft with all necessary binders and certificates from the various insurance
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 8 of 100

T3SRI7947

underwriters as required hereunder, which insurance shall comply with the
requirements of this Agreement;

(v) the Lessor shall have reccived the security deposit required to be
paid pursuant to Section 12 on such Delivery Date.

(vi) the Lessor shall have received copies of the executed FAA Bill of
Sale and the Purchase Agreement Warranty Bill of Sale for the Aircraft being
delivered on such Delivery Date, and shall have record title to such Aircrafi, free
and clear of all Liens other than the precautionary Lien in favor of the Lessor
created hereunder and any other Permitted Liens;

(vii) there shall have been filed with the FAA, in proper form for
acceptance or recordation, as applicable, (in the case of the first Delivery Date) this
Agreement and the Sublease and (in the case of the current Delivery Date) the FAA
Bill(s) of Sale and the Agreement Supplement with respect to the Aircraft being
delivered on such Delivery Date, cach of the foregoing having been duly exccuted
and delivered;

(vili) the Lessor shall have received evidence that (A) nameplates have
been affixed to the Aircraft and cach Engine being delivered on such Delivery Date
in accordance with this Agreement and (B) a copy of this Agreement, including the
Agreement Supplement and all Exhibits and Schedules thereto, and the Sublease,
have been properly placed within the Aircraft being delivered on such Delivery
Date;

(ix) as required by Section 91.23(c)(3) of the FARs, the Lessee shall
have caused the Flight Standard District Office of the FAA having primary
Jurisdiction over the home base of the Aircraft to be notified of the necessary
information contained in the aforesaid regulation;

(x) copies of (A) the executed FAA Bill of Sale and (B) FAA Aircraft
Registration Application (with affidavit of citizenship by the Lessor) shall have
been properly placed within the Aircraft being delivered on such Delivery Date:

(xi) all applicable conditions precedent under the Loan Agreement and
the Sublease shall have been met or waived in accordance therewith:

(xii) the Lessor shall have received copies, certified as true and correct
on behalf of each Operating Party, of all licenses, certificates and permits (if any)
required for the operation of the Aircraft being delivered on such Delivery Date:

(xiii) (in the case of the first Delivery Date) confirmation that the
Operating Parties have cach appointed an Administrative User for the purposes of
the Cape Town Agreements, and receipt by the Lessor of confirmation thereof and
the name and contact details of such Administrative User, and has granted
Professional User consents to FAA Counsel, on the International Registry for
purposes of completing registrations as contemplated hereunder:

4
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 9 of 100

(xiv) the Lessor shall have received opinions of FAA Counsel and (in the
case of the first Delivery Date) of counsel to the Lessee, the Sublessee and their
respective affiliates party to the Operative Documents, each in form, scope and
substance satisfactory to it:

(xv) no Event of Loss with respect to any Aircraft or Engine shall have
occurred and be continuing:

(xvi) no Default or Event of Default shall have occurred and be
continuing, no party shall be in default of its obligations hereunder, and all
representations and warranties of any Operating Party contained herein shall be true
and correct in all material respects on and as of such Delivery Date as if made on
such date, except for representations and warranties made on an earlier date, in
which case such representations and warrantics shall have been true and correct in
all material respects as of such carlicr date, and the Lessor shall have received a
certificate from the Operating Parties, in form and substance reasonably
satisfactory to it, to such effect; and

(xvii) the Lessor shall have received such other documents and certificates
as the Lessor may reasonably request in writing,

The execution and delivery of any Agreement Supplement by the Lessee, without further act, shall
constitute the irrevocable acceptance by the Lessee of the Aircraft referred to therein for all
- purposes of this Agreement and the other Operative Documents on and subject to the terms set
forth herein and therein and Lessee’s agreement to lease the Aircraft during the Basic Term subject
to the terms of this Agreement and the other Operative Documents.

SECTION 3. No Partnership, etc. Nothing set forth hercin shal] constitute, or be
construed as creating, an employment relationship, a partnership, a joint venture or any other kind
of relationship or association between the parties or between the Lessor and the Lessee or the
Lessee or the Lessor and any other Person. Except as expressly provided herein or in any other
Operative Document between the parties, the Lessee shall have no authority, express or implied,
to bind, or to incur liabilitics or enter into contractual obligations on behalf of or in the name of,

the Lessor.
SECTION 4. Base Term.

The Base Term for the Aircraft shall begin on the Delivery Date (the “Base Term
Commencement Date”) and end on the Base Term Expiry Date unless this Agreement is otherwise
terminated in accordance with the terms hereof.

SECTION 5. Required Payments.

(a) Basic Payments. The Lessee will pay to the Lessor a payment with respect
to cach Aircrafi, on the First Basic Payment Date if applicable and on cach applicable Basic
Payment Date thereafter, to and including the Base Term Expiry Date, in an amount equal to the
Basic Payment for such Aircraft.

T3S827937
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 10 of 100

(b) Supplemental Payments. In addition to the Basic Payments, the Lessee will

pay to the Lessor the following amounts (collectively, the “Supplemental Payments.” the Basic
Payments, together with the Supplemental Payments being collectively referred to as the

“Required Payments”):

(i) as and when expressed to be due hereunder, all amounts (including
without limitation, all fees, expenses and indemnitics) payable to the Lessor or any
Indemnitee hereunder (other than Basic Payments and amounts specified in clause
(i) above and clauses (ii) and (iii) below) that the Lessee assumes the obligation to
pay, or agrees to pay, under this Agreement to the Lessor;

(ii) as and when expressed to be due hereunder all amounts in respect of
Termination Value; and

Gii) within ten (10) Business Days following receipt of written demand
therefor, to the extent permitted by Applicable Law, interest (computed on the basis
of a 360-day year of actual days elapsed) at the applicable Late Payment Rate on
any payment of (x) Basic Payments and (y) Termination Value or any other
Supplemental Payment payable to the Lessor, in cach case, to the extent such
amounts are not paid when duc from and including the due date thereof (without
regard to any applicable grace period) to but excluding the date of payment.

The expiration or any other termination of the Lessce’s obligation to pay Basic Payments
hereunder will not limit or modify the Lessec’s obligation with respect to Supplemental Payments,
to the extent such amounts are or become duc and payable.

(c) Method of Payment. All payments of Required Payments payable to the
Lessor and any other payments required to be made by the Lessee to the Lessor hereunder will be
made to the Lessor by the wire transfer of immediately available funds in Dollars on or before the
due date for payment hereof at such account at a bank in the United States of America as the Lessor
designated on the Agreement Supplement or as the Lessor may designate in a written notice to the
Lessee received by the Lessee at least five (5) Business Days prior to the applicable due date, and
Supplemental Payments due to any Indemnitee shall be paid directly to such Indemnitee, by wire
transfer of immediately available funds in the same currency required by the underlying obligation
giving rise to the indemnification payment.

SECTION 6. Warranties, Etc. (a) Assignment_of Warranties. Effective as of each
respective Delivery Date, the Lessor hereby makes available to the Lessee from and after such
Delivery Date all of the warranties of any Manufacturer with respect to the Aircraft made available
to the Lessor and permitted by the Manufacturer to be made available to the Lessor hereunder.
The Lessee (i) acknowledges and agrees to all terms of the warranties of the Manufacturer and (ii)
agrees to undertake and perform all obligations under such warranties. Upon the occurrence and
continuation of an Event of Default, the powers granted in this Section 6 shall terminate
automatically and without further act of any Person until Lessce has satisfied in full all its
obligations hereunder to Lessor.

 

TRERITON
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 11 of 100

(b) Power of Attorney. The Lessee shall be, and hereby 1s, authorized to assert
and enforce, at the Lessee’s sole cost and expense, from time to time, in the name of and for the
account of the Lessor and/or the Lessee and/or the Sublessee, as their interests may appear,
whatever claims and rights the Lessee and/or the Lessor and/or the Sublessec may have against
the Manufacturer and any vendor(s), manufacturer(s), supplier(s), distributor(s) and/or any third
party providing uplift, service, repairs or otherwise for the Aircraft or any Part, including, without
limitation, on account of express or implied warranties, guaranties or indemnification obligations
of any such manufacturer(s), supplier(s) and/or distributor(s). The foregoing authorization of the
Lessee shall, to the full extent necessary under Applicable Law, be deemed to constitute a power
of attorney granted by the Lessor to the Lessee and coupled with an interest. The exercise of the
authority set forth under this Section 6 shall, however, be subject to the condition that there shall
be no Default or Event of Default continuing under this Agreement.

The Lessor shall promptly cooperate with the reasonable requests of the Lessee with respect to any
such action controlled by the Lessec, and the Lessee shall consult with the Lessor regarding the
conduct of such action, including keeping the Lessor reasonably informed of the progress of such
action, allowing the Lessor to receive and comment on written submissions and considering in
good faith the Lessor’s suggestions regarding such action; provided, that the Lessor, or tts
designee, shall have the right to employ its own counsel (the reasonable and documented fees and
expenses of such counsel shall be at the expense of the Lessee) and be entitled to participate in any
such action. Subject to satisfaction of the foregoing conditions, including payment by any
Operating Party of any indemnity payments under this Agreement and any other Operating
Document to the Lessor or any other Indemnitee, the damages or other proceeds of any such action
shall be payable to the Lessee or its designee. Additionally, in the event any such claims, rights
and/or warranties can only be pursued by the Lessor, the Lessor, at the request and direction of
Lessee and at Lessee’s reasonable expense, shall pursue the same and the Lessor shall promptly
consult with Lessee with respect to any such action controlled by the Lessor.

SECTION 7. Quiet Enjoyment. The Lessor warrants that from the Delivery Date of each
Aircraft, so long as no Event of Default exists, the Lessee’s quict enjoyment and use of the Aircraft
will not be interrupted by the Lessor, by anyone acting on the Lessor’s behalf or anyone acting as
a result of instructions of or claiming through the Lessor or any of its respective affiliates,

SECTION 8. Representations and Warranties of the Lessee. The Lessee represents,
warrants and covenants to the Lessor that:

(a) Limited Liability Company Existence and Power. The Lessce (x) is duly
organized and validly existing in good standing under the laws of the state of Delaware, (y) has
full right, power and authority to enter into and perform its obligations as the Lessee pursuant to
this Agreement and the other Operative Documents and (z) has the power and authority to carry
on its business as now conducted and to own and hold under lease its properties.

(b) Limited Liability. Company and Governmental Authorization, No
Contravention. The execution, delivery and performance by Lessec of this Agreement and the
other Operative Documents to which it is a party are within its limited liability company powers,
have been duly authorized by all limited liability company actions required to authorize the
execution and delivery hereof and performance hereunder (other than the registration of the

 

738827987
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 12 of 100

Aircraft in the name of the Sublessce with the FAA and the filing of this Agreement and the
Agreement Supplement with the FAA, which will have been completed as of the applicable
Delivery Date set forth in the applicable Agreement Supplement and except as contemplated by
this Agreement and the other Operative Documents) and such execution, delivery and performance
will not conflict with or violate any provisions of its articles of organization, or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the Lessee.

(c) Enforceability. This Agreement and the other Operative Documents to
which the Lessee is a party constitute valid obligations of the Lessee, binding and enforceable
against it in accordance with their respective terms.

(d) Perfection. As of the applicable Delivery Date of the Aircraft, the Lender
will have a first and prior perfected security interest in the Aircrafi securing the Lessee’s
obligations hereunder, free and clear of all Liens (senior, pari passu or junior) other than the |
security interest in the Aircraft and Engines created hereunder and other than Permitted Liens.
Lessee and Lessor shall cooperate to promptly make any filings, recordings and registrations with
any Governmental Authority necessary in order to protect the interests of the Lessor as lessor and
owner and under this Agreement, and the interest of the Lender under the Security Agreement, and
the registration of such interests on the International Registry, with the right to discharge, as
contemplated under the Cape Town Agreements, such interests in favor of the Lender.

(e) Litigation. There are no proceedings pending, or to the actual knowledge
of the Lessee threatened, against the Lessee in any court or before any Governmental Authority or
arbitration board or tribunal that, if adversely determined, would materially and adversely affect
the financial condition of the Lessee or the right, power and authority of the Lessee to enter into,
or its ability to perform its obligations under this Agreement or the other Operative Documents.

(f) Licenses and Permits. The Sublessee and any Part 135 Operator hold all
licenses, certificates and permits from governmental authorities necessary to use and operate the
Aircraft in accordance with the provisions of this Agreement and the other Operative Documents.

(gz) No Defaults, Etc. No Default or Event of Default has occurred and is
continuing.

(h) =‘ Title. On the applicable Delivery Date, the Lessor has received record title
to the Aircraft, subject to Permitted Liens.

(i) Anti-Terrorism Laws.

(i) The Lessee is not in violation of any Anti-Terrorism Law and has
not, and does not, engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, .

(ii) Neither the Lessee nor any of its respective agents acting or
benefitting in any capacity in connection with the lease or other transactions
hereunder, is any of the following (cach a “Blocked Person”): (A) a Person that is
listed in the annex to, or is otherwise subject to the provisions of. Executive Order

8

T3SR279487
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 13 of 100

No. 13224, (B) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224, (C) a Person or entity with which any bank is
prohibited from dealing or otherwise engaging in any transaction by any Anti-
Terrorism Law, (D) a Person or entity that commits, threatens, or conspires to
commit or supports “terrorism” as defined in Executive Order No, 13224, (E) a
Person or entity that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or (F) a Person or entity who is affiliated or
associated with a Person or entity listed above: and

Gii) To the actual knowledge of the Lessee, neither the Lessee nor any
of its respective agents acting in any capacity in connection with the lease or other
transactions hereunder (A) conducts any business or engages in making or receiving
any contribution of funds, goods, or services to or for the benefit of any Blocked
Person or (B) deals in, or otherwise cngages in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224.

(j) Material Adverse Effect. Other than where such non-compliance,
individually or in the aggregate, could not reasonably be expected to result in a materia] adverse
cffect, the Lessee is in compliance with (A) all laws, rules, regulations, and orders of any
Governmental Authority applicable to it or its property and (B) all indentures, agreements, and
other instruments binding upon it or its property.

THE LESSEE EXPRESSLY AGREES TO ACCEPT THE AIRCRAFT ON AN “AS
IS, WHERE IS” AND “WITH ALL FAULTS” BASIS. THE LESSOR HAS NOT MADE,
AND WILL NOT BE DEEMED TO HAVE MADE, AND THE LESSOR HEREBY
DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING WITHOUT
LIMITATION TITLE TO, OR THE LESSOR’S OR THE LESSEE’S INTEREST IN, THE
AIRCRAFT, THE DESIGN OR CONDITION OF THE AIRCRAFT, THEIR
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR USE, THE —
QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE AIRCRAFT, THE
VALUE OR AIRWORTHINESS OR THE CONFORMITY OF THE AIRCRAFT TO THE
PROVISIONS AND SPECIFICATIONS THEREFOR, ANY PATENT INFRINGEMENT
BY, OR LATENT DEFECTS IN, THE AIRCRAFT, NOR WILL THE LESSOR BE
LIABLE, REGARDLESS OF ANY CAUSE, INCLUDING, WITHOUT LIMITATION,
ACTUAL OR ALLEGED NEGLIGENCE OF THE LESSOR FOR LOSS OF
ANTICIPATORY PROFITS OR FOR STRICT OR ABSOLUTE LIABILITY IN TORT,

THE LESSEE ACKNOWLEDGES THAT THE LESSOR IS NOT A
MANUFACTURER OR VENDOR OF THE AIRCRAFT OR EITHER ENGINE OR ANY
PART. THE LESSEE CONFIRMS THAT IT HAS SELECTED THE AIRCRAFT, THE
ENGINES AND EACH PART THEREOF, AND THE MANUFACTURER, EACH
SELLER AND VENDOR OF THE AIRCRAFT, ON THE BASIS OF ITS OWN
JUDGMENT.

9

TRSKQ7947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 14 of 100

SECTION 9. Covenants. Affirmative Covenants. The Lessee covenants and agrees with
the Lessor that so long as this Agreement shall remain in effect or any Required Payments remain
payable to the Lessor, or any fees or any other amounts payable to the Lessor hereunder shall be
unpaid, unless the Lessor shall otherwise consent in writing, the Lessee will:

(a) Existence. Do or cause to be done all things necessary to preserve and keep
in full force and effect its legal existence, rights and franchises, material to the conduct of its

business.

(b) Compliance With Law. Comply in all material respects with all Applicable
Law, ordinances, rules, regulations and requirements of any Governmental Authority, cxcept
where the necessity of compliance therewith is contested in good faith by appropriate proceedings.

(c) Use of Aircraft. Require operation of the Aircraft in compliance with all
laws, rules and regulations of every Governmental Authority having jurisdiction over the Aircraft
and in a manner that will allow the Aircraft to qualify for Manufacturer maintenance.

(d) Insurance. Ensure that the Aircraft will, in all events be, flown, hangared
and opcrated:

(i) consistently with all insurance required under Section 20 and
Schedule I hereof such that the Aircraft shall remain subject to registration with the
FAA; and

(ji) in compliance with all laws, rules and regulations of every
Governmental Authority having jurisdiction over the Aircraft,

(e) Costs. Pay or cause to be paid all costs, expenses, fecs and charges incurred
in connection with the use and operation of the Aircraft.

(f) Litigation and Other Notices. Give the Lessor prompt written notice, but in
no event later than five (5) Business Days of obtaining actual knowledge, of the following:

(i) the institution of any litigation or proceeding involving the Lessee
that could reasonably be expected to materially and adversely affect the operations,
financial condition, property or business prospects of the Lessee: and

(ii) the occurrence of any Default or Event of Default, specifying the
nature and extent thercof and the action (ifany) which is proposed to be taken with
respect thereto.

(2) Notice of Change of Jurisdiction of Formation; Address; Change of Name.
Provide the Lessor prompt written notice, but in no event later than five (5) Business Days of
obtaining actual knowledge, following any anticipated change in its address or jurisdiction of
formation and shall promptly notify the FAA of any change of its name.

 

(h) FAA Registration. Cause the Aircraft to remain duly registered with the
FAA in the name of the Lessor and comply with the re-registration and renewal requirements of

10
TRSR2IONT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 15 of 100

14 CFR §47 (as amended by the Final Rule, Re-Registration and Renewal of Aircraft Registration,
Federal Register / Vol. 75, No. 138 / Tuesday, July 20, 2010). The Lessce will cause the
registration of the Aircraft to be renewed at least three (3) months prior to expiration and provide
the Lessor evidence of the same. The Lessor shall cooperate with the Lessce in the implementation

of this paragraph.

(i) Airworthiness. Maintain, in good standing, a current and valid Certificate
of Airworthiness (in the appropriate category for the nature of the operations of the Aircraft) for
the Aircraft, issued by the Governmental Authority, except during any period when the Aircraft is

- undergoing maintenance, modification or repair required or permitted by this Agreement, and will
from time to time provide to the Lessor a copy thereof on request.

(j) Maintenance. Except as otherwise provided for in the Operative
Documents, at its expense, take all actions necessary to maintain and repair the Aircraft to keep it
in as good operating condition as of the applicable Delivery Date, ordinary wear and tcar resulting
from proper use excepted, and, unless otherwise expressly provided for in this Agreement, shall
enter into and keep in force a maintenance agreement or program with the manufacturer or other
maintenance provider reasonably acceptable to the Lessor to provide such maintenance and repair.
Except as otherwise provided for in the Operative Documents, the Lessee shall, at its expense,
promptly replace all parts of any item of the Aircraft that become worn out, lost, stolen, destroyed,
or unfit for use with replacement parts free of any encumbrance (and title thereto shall vest in the
Lessor immediately upon installation), subject to the requirements of Section 15.

(k) | Ownership and Identification. Subject to Section 30, cause the Aircrafi at
all times to remain the sole and exclusive property of the Lessor or its agents. Neither Operating
Party shall have any right, title or interest in the Aircraft except as set forth in the Operative
Documents. The Lessee shall give the Lessor immediate notice of any attempt by any third party
to gain control of the Aircraft (including, without limitation, any attachment or levy against the
Aircraft) of which the Lessee has actual knowledge. The Lessee acknowledges that, the Lessor
may grant Permitted Liens in the Aircraft and the Lessor's interest therein in order to secure the
Lessor’s obligations under the Loan Agreement. Further, Lessee and Lessor shall establish,
maintain, preserve, perfect and protect the Lessor’s title to, and its and the Lender’s interest in, the
Aircraft and the rights of the Lessor and the Lender in the Aircraft and under the Operative
Documents and, in particular (but without limitation), the Lessee shall forthwith do all such acts
as may be necessary to perfect recognition of the Lessor’s title to, and the interests of the Lessor
and the Lender in, the Aircraft in accordance with the Cape Town Agreements.

SECTION 10. Negative Covenants. The Lessce covenants and agrees with the Lessor
that so long as this Agreement shall remain in effect or any Required Payments remain payable to
the Lessor, or any fees or any other amounts payable to the Lessor hereunder shall be unpaid,
unless the Lessor shall otherwise consent in writing, the Lessee will not:

(a) sublease, hire out, or otherwise transfer or part with the possession, control
or custody of the Aircraft, other than as expressly provided for in the Operative Documents. The
Sublease and any other permitted sublease of the Aircraft shall be expressly subject and
subordinate to this Agreement and the Security Agreement.

TRSRIPUAT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 16 of 100

(b) — make any assignment of this Agreement or its interest hereunder, subject to
Section 27:

(c} create incur, assume or suffer to exist any liens, other than Permitted Liens,
on or with respect to the Aircraft, the Lessor’s title thereto or any interest therein (and the Lessee
will promptly, at its own expense, take such action as may be necessary duly to discharge any such
lien), except (i) the respective rights of the Lessor and the Lessce as herein provided, (ii) inchoate
material men's, mechanic's or other like liens arising in the ordinary course of business of the
Opcrating Parties and not delinquent, and (iii) liens granted by the Lessor to any assignee;

(d) assign or terminate, or amend, supplement or otherwise modify in any
material respect, the Sublease without the consent of the Lessor,

(c) permit the Aircraft to be utilized in any manner not originally intended
without the prior written consent of the Lessor, such consent not to be unreasonably withheld,
conditioned or delayed; or

(f) use any of the financial accommodations made available to it hereunder in
violation of any Applicable Law. In connection with the foregoing, the Lessec will not usc any of
such financial accommodations: (a) to fund any operations of, to finance any investments or
activities in, or to make any payments to, any Person named on the list of specially designated
nationals or Blocked Persons maintained by the United States Department of the Treasury’s Office
of Foreign Assets Control; or (b) to fund any operations in, to finance any investments or activities
in, or to make any payments to, an agency of the government of a country, an organization
controlled by a country, or a Person resident in a country that is subject to a sanctions program
administered by the United States Department of the Treasury’s Office of Foreign Assets Control
under 31 C.F.R. Chapter V.

SECTION 11. The Lessee’s Payment Obligations. This Agreement is a net leasc, and
the Lessee acknowledges and agrees that Lessee’s obligation to pay all Required Payments payable
to the Lessor hereunder (or any indemnification payments payable to the Indemnitees), and the
rights of the Lessor in and to such Required Payments and other sums in each case payable to the
Lessor, will be ABSOLUTE AND UNCONDITIONAL UNDER ALL CIRCUMSTANCES
and will not be subject to any abatement, reduction, set-off, defense, counterclaim or recoupment
of any kind or description (“Abatements”) for any reason whatsoever, including without limitation,
Abatements due to any present or future claims of the Lessee against the Lessor under this
Agreement or otherwise against the Manufacturer, any Indemnitee, any supplier of any Part or
against any other Person for whatever reason, or by reason of any defect in or damage to, or any
. loss or destruction of the Aircraft, or the prohibition of or interference with the use thereof, or the
bankruptcy or insolvency of the Lessor or any other Person, it being the express intention of the
~ Lessor and the Lessee that all Required Payments payable by the Lessee thereunder shall be and
continue to be promptly and unconditionally payable in all events. This Agrcement will not
terminate for any cause, nor will the obligations of Lessee be affected by, any invalidity of tile or
any defect in the title, condition, design, merchantability, airworthiness or fitness for use of, or
operation of the Aircraft, or as a result of damage to, or any loss, or destruction of, the Aircraft or
any Part thereof from whatsoever cause, the ineligibility of the Aircrafi for registration or
documentation under the laws of any relevant jurisdiction, or the interference with the use thereof

12

TRRRI7AT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 17 of 100

by the Lessor or any other Person, the invalidity or unenforceability of this Agreement or any other
Operative Document, the impossibility or illegality of performance by the Lessce, the Lessor or
any other Person, the insolvency, bankruptcy or reorganization of any Person, the unavailability
of the Aircraft for any reason or for any other cause, whether similar or dissimilar to the foregoing,
any present or future law or regulation to the contrary, notwithstanding the Lessee hereby waives,
to the extent permitted by Applicable Law, any and all rights which it may now or hereaficr have,
by statute or otherwise, to terminate, cancel, quit or surrender the lease of, or its agreement to use,
the Aircraft, it being the express intention of the Lessor and the Lessee that all Required Payments
payable by the Lessee hereunder to the Lessor and any indemnification payments to the
Indemnitecs and other sums payable to the Lessor hereunder will be, and continue to be, payable
in all events unless the obligation to pay the same is terminated pursuant to the express provisions

of this Agreement.

SECTION 12. Security Deposits. The Lessee shall, on or before each Delivery Date, pay
a security deposit to the Lessor as security for the obligations of the Lessee under the Operative
Documents in an amount cqual to two (2) Basic Payments in respect of the Aircraft to be delivered
on such Delivery Date. Such security deposits shall be the Lessor's absolute property, shall not
bear interest and may be commingled by the Lessor with its own general or other funds. The
Lessor may, but shall not be obliged to, apply such security deposits in whole or in part for the
payment of any amounts owing but unpaid from time to time by the Lessee under any Operative
Documents, or may utilize such security deposits in whole or in part to perform any of the Lessec's
unperformed obligations under any Operative Document or otherwise remedy any Event of
Default (including, without limitation, in respect of the redelivery condition of the Aircraft),
without prejudice to any other remedy of the Lessor.

In the event that this Agreement terminates for any reason, conditional upon the
prior payment in full by the Lessee of all sums due by it under the Operative Documents, the
Lessor shall repay the unapplied balance of such security deposits to the Lessee within ten (10)
days of the date of such full payment. Notwithstanding the foregoing, the Lessee expressly
acknowledges and agrees that the Lessor shall be entitled to set off the available balance of such
security deposits against any obligations of the Lessee hereunder in the event of an carly
termination of this Agreement.

SECTION 13. Identification Plates. The Lessee shall procure that the cockpit of cach
Aircraft and each Engine shall be equipped at all times during the Base Term with a fireproof plate
of a size no less than 10 cm x 7 cm, permanently affixed in a prominent position, setting forth, in
the following terms and in clearly legible characters, that "THIS [AIRCRAFT WITH
MANUFACTURER'S SERIAL NUMBER} / [ENGINE WITH MANUFACTURER'S SERIAL
NUMBER] IS OWNED BY BANK OF UTAH, AS OWNER TRUSTEE, AND IS SUBJECT TO
A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF APPLE BANK FOR SAVINGS”
or such other text as may subsequently be required by the Lessor specifying in summary form the
ownership of and security interests over the Aircraft pursuant to the Operative Documents.

SECTION 14. Modification/Improvements. Except where the failure to do so would not
have a material adverse effect on the fair market value, utility, residual value or remaining useful
life of the Aircraft and would not materially adversely affect its condition or airworthiness, the
Lessee or its designee, at the Lessee’s own cost and expense, will promptly replace all Parts in

13

TASRIMWAT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 18 of 100

accordance with the terms hereof which may from time to time become worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or permanently rendered unfit for use for
any reason whatsoever. In addition, in the ordinary course of maintenance, service, repair,
overhaul or testing, the Lessee, or its designec, may remove any Parts, whether or not worn out,
lost, stolen, destroyed, seized, confiscated, damaged beyond repair or permanently rendered unfit
for use: provided, that the Lessee shall cause such Parts to be replaced as promptly as practicable
in accordance with the terms hereof. All replacement parts (such replacement or substituted parts
referred to as “Replacement Parts”) shall be free and clear of all Liens other than Permitted Liens
and shall be in as good operating condition as, and shall have a fair market value, utility,
modification status, residual value and remaining useful life at least equal to the Parts replaced,
assuming such replaced Parts were in the condition and repair required to be maintained by the
terms hereof. All hard time component life parts will be replaced with new or newly overhauled
Parts with full life interval, when removed and replaced due to life expiration.

Subject to the second succeeding paragraph, all Parts owned and leased by the Lessor under
this Agreement at any time removed from the Aircraft shall remain the property of the Lessor and
subject to this Agreement, no matter where located, until such time as such Parts shall be replaced
by Replacement Parts which have been incorporated or installed in or attached to the Aircraft and
which meet the requirements for replacement parts specified above. Immediately upon any
Replacement Part becoming incorporated or installed in or attached to the Aircraft as above;
provided, that without further act by the Lessor, (A) title to the replaced Part shall thercupon vest
in Lessee, free and clear of all rights of the Lessor and shall no longer be deemed a Part; (B) ttle
to such Replacement Part shall thereupon vest in the Lessor; and (C) such Replacement Part shall
become subject to this Agreement and be deemed part of such item to the same extent as the Parts
originally incorporated or installed in or attached to the Aircraft.

The Lessce, at its own expense, shall make alterations and modifications in and additions
to the Aircraft as may be required from time to time under any Applicable Law or as required by
any Governmental Authority. In addition, the Lessce, at its own expense, may from time to time
make such alterations and modifications in and additions to the Aircraft (collectively
Alterations”) as the Lessee may deem necessary in the proper conduct of its business; provided,
that no such Alteration diminishes the fair market value, residual value, utility or remaining useful
life of the Aircraft below the fair market value, utility, remaining useful life, or residual value of
the Aircraft immediately prior to such Alteration in any material respect (as determined by the
Lessor in its reasonable discretion), assuming the Aircraft was then in the condition required to be
maintained by the terms of this Agreement, or diminishes the airworthiness of the Aircraft:
provided, further that the Lessee shall not convert the Aircraft to an all-cargo or primarily cargo

 

configuration without the prior written consent of the Lessor.

Title to all Parts incorporated or installed in or attached or added to the Aircraft as the result
of any Alteration made as contemplated in the preceding paragraph shall automatically vest in the
Lessor; provided, however, that so long as no Event of Default shall have occurred and be
continuing, at any time during the Base Term, the Lessee, or its designee, may remove any Part,
provided, further that (A) such Part is in addition to, and not in replacement of or in substitution
for, any Part originally incorporated or installed in or attached to the Aircraft at the time of delivery
thereof hereunder or any Part in, replacement of. or substitution for, any such original Part: (B)
such Part is not required to be incorporated or installed in or attached or added to the Aircraft

 

l4

TRESITIST
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 19 of 100

pursuant to the terms of this Agreement: and (C) such Part can be removed from the Aircraft
without diminishing or impairing the fair market value, residual valuc, utility, or remaining useful
life of the Aircraft in any material respect or the airworthiness of the Aircraft, which the Aircraft
would have had at such time had such Alteration not occurred. Upon the removal by the Lessce,
or its designee, of any such Part as summarized above, title thereto shall, without further act, vest
in Lessee and such Part shall no longer be deemed a Part. Any Part not removed by the Lessee, or
its designee shall remain the property of the Lessor.

SECTION 15. Revistration, Maintenance and Operation.

(a) The Lessee, at its own expense, will:

(i) cause the Aircraft to be duly registered, at all times from and after
the Delivery Date for the Aircraft, in the name of the Lessor under the Federal
Aviation Act and will not permit the Aircraft to be registered under the laws of any
country other than the United States of America;

Gi) maintain, inspect, service, repair, overhaul and test (or cause to be
maintained, inspected, serviced, overhauled and tested) the Airframe and each
Engine and all other Parts under the MSP and in accordance with (w) all
maintenance manuals initially furnished with the applicable Aircraft, including any
subsequent amendments or supplements to such manuals issued by the
Manufacturer or any other Person from time to time, (x) all recommended service
bulletins and aircraft modification kits, issued, supplied or available by or through
the applicable Manufacturer with respect to the Aircraft, (y) all “airworthiness
alerts” and ADs issued by the FAA or similar regulatory agency or Governmental
Authority having jurisdictional authority, and whenever recommended by any
Manufacturer causing compliance with such directives to be completed through
corrective modification in licu of operating manual restrictions and (z) to at least
the same standard as any other comparable aircraft in the Sublessee’s flect;

(iii) maintain or cause to be maintained all records, Logs and other
materials required by the FAA and any other Governmental Authority to be
maintained in respect of the avionics, cach Airframe and each Engine or by the
applicable manufacturer thereof for enforcement of any warranties; and

(iv) promptly furnish or cause to be furnished to the Lessor such
information as may be required to enable the Lessor to file any reports required by
any Governmental Authority as a result of the Lessor’s holding record title to the
Aircraft.

(b) All maintenance procedures required by Section (5(a)(ii) will be
undertaken and completed in accordance with the relevant Manufacturer's recommended
procedures and the Mainicnance Program, and only by properly trained, licensed, and FAA
certificd maintenance personnel, so as to keep the Airframes and Engines in as good operating
condition as when delivercd pursuant to the Purchase Agreement (ordinary wear and tear
excepted), and so as to keep the Aircraft in such operating condition as may be necessary to enable

15

TASRIWAT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 20 of 100

the airworthiness certification of the Aircraft to be maintained in good standing at all times under
the Federal Aviation Act. H any Engine is damaged or is being inspected or overhauled, the
Lessee, or the Sublessee, at its option, may substitute another engine of the same make and modcl
as the Engines being repaired or overhauled: provided, that such engine is approved by the FAA
and the Manufacturer for use thereon (a “Loaner Engine”) during the period of such repair or
overhaul; provided, further, (x) installation of the Loaner Engine is performed by one or more
mechanics who is FAA-certified with respect to an aircraft of the type of the Aircraft, (y) the
Loaner Engine is removed and the repaired or overhauled Engine is reinstalled on the Airframe
promptly upon completion of the repair or overhaul of the Engine but in no event later than the
expiration or carlier termination of the Base Term of this Agreement, and (z) the Loaner Engine is
maintained in accordance with the requirements of this Section 15.

SECTION 16. Compliance and Use. ‘The Lessce agrees that the Aircrafi will be
maintained, used and operated in compliance with any and all statutes, laws, ordinances,
regulations and mandatory standards or directives issued by the FAA and any other Governmental
Authority applicable to the maintenance, use or operation thereof, including, without limitation,
all FARs, in compliance with any airworthiness certificate, license or registration relating to the
Aircraft issued by any Governmental Authority and in a manner that does not impair any existing
warranties on the Aircraft or any part thereof. The Lessee also represents and warrants that it will
permit the Aircraft to be opcrated solely in the conduct of the business of the Sublessce and will
not operate or permit the Aircraft to be operated (i) at any time or in any geographic area that
would invalidate the insurance required by the provisions of Section 20 hereof or in contravention
of any insurance policy in any material respect, or (ii) in a manner wherein the predominance of
use during any consecutive twelve (12) month period would be for the purpose other than
passenger transportation, or in a manner, for any time period, such that the Lessor or a third party
other than an Operating Party or a Part 135 Operator will be deemed to have “operational control”
of the Aircraft. For the avoidance of doubt, each Operating Party shall be permitted to conduct
the carriage of such Operating Party and/or guests pursuant to 14 CFR Section 91.501 (b) (4),
affiliated group operations pursuant to 14 CFR Section 91.501 (b) (5) and/or (6), demonstration
flights pursuant to 14 CFR Section 91.501 (b) (3), time sharing or interchange operations pursuant
to 14 CFR Section 91.501(b) (6), the carriage of customers pursuant to 14 CFR Section 91.501 (b)
(9) and/or the carriage of candidates in Federal elections conducted pursuant to 14 CFR Section
91.321. In addition, the foregoing shall be not be deemed to prohibit the delivery of possession of
the Aircraft, any Engine or Part to another Person for testing, service, repair, maintenance,
overhaul or, to the extent permitted hereby, alteration or modification. No acceptance, assignment,
subletting, relinquishment or installation shall in any event relieve Lessee of primary, absolute and
unconditional liability for its dutics and obligations under this Agreement. Notwithstanding
anything in this Agreement to the contrary, provided that no Event of Default has occurred and is
continuing, cach Operating Party may charter and/or sublease the Aircraft to any person
controlling, controlled by, or under common control with such Operating Party, and for this
purpose, “control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any such Person, whether through the legal or
beneficial ownership of voting securities, by contract or otherwise. Throughout the Base Term,
the possession, use and maintenance of the Aircraft will be at the sole risk and expense of the
Lessee and the relevant Aircraft will be based at the Primary Hangar Location set forth in the
Agreement Supplement. At all times the Aircraft will be operated only by duly qualified, currently
certified pilot(s) having at Icast the minimum total pilot hours required by the requirements of the

16

735827047
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 21 of 100

insurance carriers providing the insurance pursuant to this Agreement and for such certification by
the FAA and will not be used in violation of law for the transport of narcotics, illegal substances
or other contraband or in contravention of any Applicable Law,

SECTION 17. Aircraft Marking. The Lessee agrees, at its own cost and expense, to (i)
cause the Airframe and Engines to be kept numbered with the identification or serial number
therefor as specified in the Agreement Supplement; (ii) prominently and properly display on the
Aircraft the FAA registration number, and only the FAA registration number, specified in the
Agreement Supplement; (iii) notify the Lessor in writing promptly afier making any material
change in the configuration (other than any change in configuration mandated by the FAA or any
other Governmental Authority), appearance or coloring of the Aircraft from that in effect at the
time the Aircraft is accepted by the Lessor under the Purchase Agreement; (iv) at all times carry a
copy of this Agreement, the Agreement Supplement, the Sublease and a current and valid FAA
Aircraft Registration Application or AC Form 8050-3 Certificate of Registration on the applicable
Aircraft; and (v) comply with any related requirements under the Loan Agreement.

SECTION 18. Inspection. The Lessor, or its designee, will have the right during a
mutually agreed upon ordinary time and reasonable prior notice and without disruption to an
Operating Party’s normal business operations and the use or operation of the Aircraft to enter the
premises where the Aircraft is located and inspect the Aircraft and the Lessee shal] cooperate with
the Lessor or its designee in conducting such activities once during each calendar year ifno Event
of Default has occurred and is continuing and at other reasonable times if an Event of Default has
occurred and is continuing. Upon the written request of the Lessor, the Lessee will confirm to the
Lessor the location of the applicable Aircraft, and after reasonable prior notice to the Lessee and
without disruption to an Operating Party’s normal business operations and the use or operation of
the Aircraft, the Lessee will make the Aircraft and Logs and records pertaining to the Aircraft (or
cause the same to be made) available to the Lessor, or any of its authorized representatives for

inspection.

SECTION 19. Loss or Destruction. (a) Upon the occurrence of an Event of Loss with
respect to any Airframe, the Lessce will give the Lessor written notice thereof within fifteen (15)
Business Days following such occurrence. So long as no Event of Default has occurred and is
continuing, the Lessee may. at its option, either (i) replace the affected Aircraft with an aircraft of
like make and similar (or better) model, having at least the same utility, fair market value, residual
value and remaining economic useful life as the replaced Aircraft immediately prior to such Event
of Loss, or (ii) upon twenty (20) days’ notice to the Lessor that the Lessee desires to exercise this
option (ii), pay or cause to be paid to the Lessor, on the next succeeding Basic Payment Date
occurring at least ninety (90) days after such Event of Loss, the Termination Value (the
“Termination Payment’) with respect to such Aircraft. Upon making such Termination Payment,
the Lessce’s obligation to pay further Basic Payments for such Aircraft will cease, and the Lessor’s
right title and interest in such Aircraft will be wansferred to the Lessee “as is, where is” and without
representation or warranty, except for the absence of Lessor Liens. In the case of an Event of Loss,
the Lessee will be entitled to recover possession of the Aircraft, unless possession thereof is
required to be delivered to an independent insurance carrier in order to settle an insurance claim
arising out of such Event of Loss. The Lessor will be under no duty to the Lessee to (but shall, at
the Lessce’s reasonable expense, if requested by the Lessee) pursue any claim against any
Governmental Authority, but the Lessee may at its own cost and expense pursue the same in such

17

738827947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 22 of 100

manner as may be satisfactory to the Lessee. and the Lessor will cooperate, at the Lessee’s expense,
with the Lessee in connection therewith. With respect to a Requisition of Use of any Airframe or
Engine then installed thereon, the Lessor agrees that the Lessce may receive and retain all amounts
paid by any Governmental Authority or any third party in connection with such Event of Loss.

(b) Upon the occurrence of an Event of Loss with respect to any Engine or Part
under circumstances in which there has not occurred an Event of Loss with respect to the Airframe
upon which such Engine or Part was currently or previously installed, the Lessee will give the
Lessor written notice thercof within fifteen (15) Business Days following such occurrence and
will, within sixty (60) days aficr the occurrence of such Event of Loss, duly convey to the Lessor,
in replacement of the Engine or Part with respect to which such Event of Loss occurred a similar
engine or part of at least equivalent make, model and modification status as that suffering the Event.
of Loss, fully interchangeable as to form, fit and function, free and clear of all Liens (other than
Permitted Liens) and having a useful life and utility at least equal to, and being in as good operating
condition as, the Engine or Part with respect to which such Event of Loss occurred, assuming such
Engine or Part was of the quality or utility and in the condition and repair required by the terms
hereof immediately prior to the occurrence of such Event of Loss. Prior to or at the time of any
such conveyance, the Lessee, at its own expense, will furnish the Lessor with such documents and
filings, including but not limited to any UCC financing statement or any filing with the FAA, to
evidence such conveyance as the Lessor will reasonably request in writing. Upon full compliance
by the Lessee with the terms of this Section 19(b), the Lessor will transfer to Lessee, without
recourse or warranty, all of the Lessor’s right in and to the Engine or Part with respect to which
such Event of Loss occurred. For all purposes hereof, each such replacement engine will, after
such conveyance, be deemed part of the property subject to the Lessee’s right of use hereunder,
will be deemed an “Engine” as defined herein and will be deemed part of the same Aircraft as was
the Engine replaced thereby and cach Replacement Part will, after such conveyance, be deemed
part of the property subject to the Lessce’s right of use hereunder, will be deemed a “Part” as
defined herein and will be deemed part of the applicable Aircraft as the Part replaced thereby. No
Event of Loss with respect to an Engine or any Part under the circumstances contemplated by the
terms of this paragraph will result in any reduction in or delay in payment of any Required Payment
payabic to the Lessor or rclieve the Lessee of any other obligation (other than with respect to
replaced Engine or Parts) under this Agreement. Nothing in this paragraph (b) shall derogate from
the Lessec’s rights under Section 3Q(a).

(c) The Lessee will bear all risk of loss, theft, damage or destruction to the
Aircraft, each Part thereof and to the Engines, however incurred or occasioned, and the Lessee will
not be released from its obligations (other than with respect to replaced Parts and as otherwise
provided in Section 19(a) should the Lessee elect to make a Termination Payment) hereunder in
the event of any damage to the Aircraft or any Part thereof or any Event of Loss relating thereto.

(d) Provided no Event of Default shall have occurred and be continuing, if the
Lessor receives payment under any insurance policy maintained pursuant to Section 20 hereof in
connection with an Event of Loss of an Engine or Part, the Lessor, from such insurance proceeds,
will promptly remit the same to the Lessee in accordance with the terms of Section 20(g) hereof.

SECTION 20. Insurance.

18
738827947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 23 of 100

(a) The Lessee’s Obligation to Insure. The Lessee shall maintain or cause to
be maintained insurance in accordance with Schedule | hereto.

(b) Lessor may Perform. Ifthe Lessee shall default in effecting or maintaining
any insurance or if any insurance shall from any cause become void, the Lessor may (but without
any obligation to do so) effect and keep up such insurance at the Lessee’s sole cost and the Lessee
will forthwith upon demand repay to the Lessor, as the case may be, all premiums and other monies
from time to time paid by or on behalf of the Lessor, as the case may be, in respect of such

insurance.

 

(c) Insurance for Own Account. Nothing in this Section 20 or Schedule I shall
limit or prohibit (x) the Lessce from maintaining the policics of insurance required under this
Section 20 with higher limits than those specified in Schedule _] or (y) the Lessor at its sole cost
and expense from obtaining insurance for its own account (and any proceeds payable under such
separate insurance shall be payable as provided in the policy relating thercto and the Operating
Parties shall have no obligation for any premiums or charges incurred as a result of such policies);
provided, however, that no insurance may be obtained or maintained that would limit or otherwise
adversely affect the coverage of any insurance required to be obtained or maintained by the Lessee

pursuant to this Section 20.

(d) Application of Insurance Proceeds. As between the Lessee and the Lessor,
all insurance proceeds received as a result of the occurrence of an Event of Loss with respect to

the Aircraft or either Engine under policies required to be maintained by the Lessee pursuant to
this Section 20 will be applied as provided in Sections 19(d) and 20(g) hereof. Following
compliance with Section 20(g) hereof, any remaining proceeds shall be paid to the Lessee. All
proceeds of insurance required to be maintained by the Lessee in accordance with this Section 20
in respect of any property damage or loss not constituting an Event of Loss with respect to the
Aircraft or any Airframe or Engine will be applied in payment (or to reimburse the Lessee) for

repairs or for replacement property.

(e) Application of Payments During Existence of Default. Any amount

described in this Section 20 that is payable or creditable to, or retainable by, the Lessee shall not
be paid or credited to, or retained by, the Lessee if at the time such payment, credit or retention an
Event of Default shall have occurred and be continuing, but shall be held by or paid over to the
Lessor in the manner set forth in Section S(c) as security for the obligation of the Lessee under this
Agreement and applied against the Lessee’s obligations hereunder and if and when due. If, at such
time, there shall not be any Event of Default, then such amounts shall be paid to the Lessee to the
extent not previously applied in accordance with the preceding sentence.

(f Alrcraft Not in Operation. During any period that any Airframe or an
Engine while temporarily removed from the Aircraft, pursuant to the terms of this Agreement, and
not replaced by similar components, as the case may be, is on the ground and not in operation and
such grounding is not the result of an Event of Default that has occurred and is continuing, the
Lessee may, carry or cause to be carried as to such non-operating property, in lieu of the insurance
required by this Section 20, insurance otherwise conforming with the provisions of this Section
20: provided, that the amounts of coverage, the scope of the risks and the type of insurance shall

19

7T3SR27947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 24 of 100

be the same as from time to time applicable to Aircraft owned or leased by the Lessee or the
Sublessee of the same type as the Aircraft similarly on the ground and not in operation.

(gz) Application of Payments. Any amounts, other than insurance proceeds in
respect of damage or loss not constituting an Event of Loss (the application of which is provided
for in Section B of Schedule | of this Agreement) received at any time by the Lessce or any other
Person in respect of any Event of Loss will be applicd as follows:

(i) Replacement of Engines. If such amounts are received with respect
to any Engine installed thereon at the time of such Event of Loss, and if Lessee has
elected to replace such Engine, then, upon compliance by the Lessee with the
applicable terms of this Agrcement with respect to the Event of Loss for which such
amounts are received, such amounts shall be paid over to, or retained by, the Lessce;
provided, that such proceeds may be applied by Lessee to the acquisition of such
replacement Engine in accordance with Sections 14,15 and 19.

(ij) Loss of Engine. If such amounts are received with respect to an
Engine (other than an Engine installed on an Airframe at the time the Airframe
suffers an Event of Loss), upon compliance by the Lessce with the applicable terms
of this Agreement and the other Operative Documents with respect to the Event of
Loss for which such amounts are received, such amounts shall be paid over to, or
retained by, the Lessee; provided, that such proceeds may be applied by Lessee to
the acquisition of a replacement Engine in accordance with Sections 14, 15 and 19.

(iii) Payment of Loss. If such amounts arc received, in whole or in part,
with respect to an Airframe, such amounts shall be applied in accordance with this

Section 20 and Schedule 1.

 

SECTION 21. Indemnification.

(a) General Indemnity. The Lessee hereby assumes Itability for, and does
hereby agree to indemnify, protect, save, defend, and hold each Indemnitee harmless on an A fter-
Tax Basis from and against, any and all obligations, fecs, liabilitics, losses, damages, penalties,
claims, demands, actions, suits, judgments, costs and expenses, including reasonably incurred and
documented legal fees and expenses, of every kind and nature whatsoever (herein referred to as a
“Liability”), which may be asserted against any Indemnitee, in any way, directly or indirectly
relating to, or arising out of (or alleged to directly or indirectly arise out of or relate to) the leasing,
maintenance, use or possession of the Aircraft or the Overall Transaction, the Aircraft, or the
exccution, delivery, performance of, nonperformance or other condition of any kind with respect
to, any Operative Document, including, without limitation:

(i) the manufacture, construction, ordering, purchase, acceptance or
rejection, ownership, titling or retitling, registration or re-registration, delivery,
Icasing, subleasing, releasing, possession, use, operation, control, management,
storage, removal, return, repossession, sale or other disposition of the Aircraft, or
any part thereof, including, without limitation, any of such as may arise from
(A) loss or damage to any property or death or injury to any Person, (B) patent or

x

20

TASRIIV87
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 25 of 100

latent defects in the Aircrafi (whether or not discoverable by the Lessee or any
Indemnitee), (C) any claims based on product liability or strict or absolute liability
in tort, (D) any claims based on patent, trademark, trade-name or copyright
infringement, or (E) any claims based upon any noncompliance with or violation
of any environmental control, noise or pollution laws, rules, regulations or

requirements;

(il) any inaccuracy of any representation or warranty of the Lessee, or
any failure on the part of the Lessee to perform or comply with any of the terms of
this Agreement or any Operative Document: or

(iii) any power of attorney issued to the Lessee to title, retitle, register or
reregister an Aircraft, and any charges, civil and criminal violations with respect to
an Aircraft, and all penalties and interest applicable thereto;

(iv) — any defect in the Aircrafi resulting in costs, expenses, damages or
liabilities; or

(v) any Default or Event of Default under this Agreement or any other
Operative Document.

provided, that the foregoing indemnity shall not extend to any Liability (A) with respect to any
particular Indemnitee to the extent determined by a court to result from the willful misconduct or
the gross negligence of such Indemnitee; or (B) with respect to any Tax (other than to the extent
included in the After-Tax Basis calculation), it being understood that Liability in respect of any
Tax (other than to the extent included in the After-Tax Basis calculation) is covered, if at all, by
Section 21(b); or (C) imposed with respect to the period after the expiration of the Lease term set
forth herein as such term may be renewed in accordance with the provisions hereof, provided that
this clause (C) shall not apply with respect to any Liability related to events occurring or matters
arising prior to or simultancously with the expiration of the term of this Agreement or relating to
payments to or for the benefit of an Indemnitec following the expiration of such term. The Lessee
shall satisfy, pay and discharge any and all judgments and fines that may be recovered against the
Lessor in any such action or actions.

(b) General Tax Indemnity. The Lessee agrees to pay, defend and indemnify
and hold each Indemnitce harmless on an Afier-Tax Basis from any and all Taxes imposed by any
Federal. state or local government or taxing authority of or in the United States, or by any taxing
authority or governmental subdivision of a foreign country, upon or with respect to (a) any

_Indemnitee, Lessee, the Aircraft, or any part thereof, or upon or with respect to any Operative
Document, the Overall Transaction or the Lessor, (b) the manufacture, construction, design,
ordering, purchase, ownership, financing, delivery, acceptance, rejection, leasing, subleasing, re-
leasing, possession, use, maintenance, alicration, modification, registration, re-registration, titling,
re-titling, licensing, documentation, repossession, sale, transfer of title, destruction, casualty,
accident or other application or disposition of the Aircraft, or any part thereof, (c) the payments,
rentals, receipts or earnings arising from the Aircraft, or any part thereof, (d) the execution or
delivery of (or the performance, enforcement or amendment of), this Agreement, the Agreement
Supplement or any other Operative Document, (¢) the payment of Basic Payments and/or

2]

TIES 27OGF
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 26 of 100

Supplemental Payments, (f) the conduct of business or affairs of the Lessee, or (h) otherwise with
respect to or in connection with the transactions contemplated by the Operative Documents or the
Overall Transaction: provided, however, that the indemnity provided in this Section 21(b) shall
not apply to any Excluded Taxes (such indemnified Taxes hereafter referred to as “Indemnified
Taxes”); provided, further, for the avoidance of doubt, the foregoing obligation of Lessee with
respect to Indemnified Taxes shall not give Lessee the right to join any Indemnitee as a party to
any administrative or judicial proceeding without the advance written consent of such Indemnitee.
If any Tax is asserted against or imposed on or with respect to the Lessor, or any other Indemnitce,
or the property or activities of cither in connection with this Agreement, the other Operative
Documents or the Overat! Transaction, unless Lessee shall acknowledge that such Tax is an
Indemnified Tax and agree to indemnify Lessor and any other applicable Indemnitees in
accordance with this Section 21(b), Lessee shall take such actions as the Lessor may reasonably
request in writing to facilitate the Lessor’s ability to assert its rights under this Section 21(b) on
behalf of the Lessor and the other Indemnitees, including, without limitation, by providing all
relevant information to Lessor with respect to stich Tax that is within Lessee’s, Residual Value
Guarantor’s, Guarantor’s or any of affiliate of Residual Value Guarantor’s possession, provided,
that no such action shall interfere with the normal business operations of an Operating Party or the
operation of the Aircraft.

Without limiting the obligation and indemnity contained in this Section 21(b), in the event
that any withholding or deduction from any payment to be made to or with respect to an Indemnitee
in connection with this Agreement, the other Operative Documents or any document or instrument
contemplated thereby is required in respect of any Taxes, then the Lessee will (a) pay or cause to
be paid directly to the relevant authority the full amount required to be so withheld or deducted;
(b) forward to the affected Indemnitee official receipts or other documentation reasonably
satisfactory to such party evidencing such payment to such authority; and (c) except to the extent
provided in the following provisions of this Section 21(b), and without duplication of any
indemnification required by the preceding provisions of this Section 21(b), with respect to all
Indemnified Taxes indemnified for under this Section 21(b), pay to the affected Indemnitee such
additional amount or amounts as are necessary to ensure that the net amount actually received by
such Indemnitee will equal the full amount such Indemnitee would have received had no such
withholding or deduction been required. Moreover and similarly without limiting the obligation
and indemnity contained in this Section 21(b), if any Indemnified Taxes are imposed on or with
respect to an Indemnitee, such Indemnitee may pay or cause to be paid such Indemnified Taxes
and except to the extent provided in the following provisions of this Section 21{b), and without
duplication of any indemnification required by the preceding provisions of this Section 21(b), the
Lessee will indemnify and hold harmless the Indemnitee on an After-Tax Basis for any such
Indemnified Taxes paid, which indemnification obligation shall include reimbursement for any
reasonable out of pocket expenses actually incurred by the Indemnitee in connection with the
payment of such Indemnified Taxes and receiving the indemnity from Lessee,

Upon written request, the Lessee shall furnish the Indemnitee with copies of all paid
receipts or other appropriate evidence of payment for all Taxes paid by the Lessee pursuant to this
Section 21(b). The provisions of this Section 21(b) shall apply from the date of the execution of
this Agreement notwithstanding that the Base Term may not have commenced with respect to the
Aircraft, and shall survive and continue in full force and effect notwithstanding the expiration or

22

TRESITONT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 27 of 100

earlier termination of this Agreement in whole or in part, including the expiration or earlier
termination of the Base Term with respect to any of the Aircraft.

On or before the date hereof or, if later, the date on which it acquires the rights and
obligations of an Indemnitee pursuant to the Operative Documents, each Indemnitee which is not
a United States person (within the meaning of Section 7701 of the Code) will deliver to the Lessec
a fully completed and duly executed copy of United States Internal Revenue Service Form W-
SBEN, W-8BEN-E or W-8ECI or successor applicable form, as appropriate. confirming that such
Indemnitee is entitled under Section 1442 of the Internal Revenue Code or any other applicable
provision thereof or under any applicable tax treaty or convention to receive payments under the
Operative Documents without deduction or withholding of United States federal income tax. Until
the obligations of the Lessee under the Operative Documents have been paid and performed in
full, each such Indemnitee shall also deliver a further copy of such Form W-8BEN, W-8BEN-E or
W-8ECI or any successor forms thereto to the Lessee on or before expiration or obsolescence of
the form previously delivered by such Indemnitec hereunder, or upon the occurrence of any event
requiring a change in the most recent such form delivered to the Lessce unless any change in law
or regulation of the United States or any taxing authority thereof has occurred prior to the date on
which such delivery would otherwise be required which renders such form inapplicable or which
would prevent such Indemnitee from completing and delivering such form. Notwithstanding
anything to the contrary in the Operative Documents, the Lessee shall not be required to pay any
additional amounts or indemnify an Indemnitee pursuant to this Section 21(b) for United States
federal withholding taxes (i) to the extent that any obligation to withhold, deduct or pay such
withholding taxes existed on the date such Indemnitce became a party to any Operative Document,
(ii) imposed on any Indemnitee which has failed to comply with its obligations under this
paragraph if such compliance would have permitted the Lessec to make the relevant payment
without any such United States federal withholding obligation, or (iii) that are Excluded Taxes.

(c) A certificate of any Indemnitec setting forth any amount or amounts which
such Indemnitee is entitled to receive pursuant to this Section 21(c), accompanied by calculations
in reasonable detail showing the basis for such amount or amounts, shall be delivered to the Lessec
and shall be conclusive absent manifest error. .

(d) Payments. Any Tax indemnifiable under Section 21(b) shall be paid by the
Lessee directly when due to the applicable taxing authority if direct payment is practicable and
permitted. If direct payment to the applicable taxing authority is not permitted or is otherwise not
made, any amount payable to an Indemnitee pursuant to Section 21(b) shall be paid within three
(3) Business Days afler receipt of a written demand therefor from such Indemnitee accompanied
by a written statement describing in reasonable detail the amount so payable, but in any event not
before the date that the relevant Taxes are due. Any payments made pursuant to Section 21{b)
shall be made to the Indeninitee entitled thereto in immediately available funds at such bank or to
such account as specified by the payce in written directions to the payor, or, if no such direction
shall have been given, by check of the payor payable to the order of the payee by certified mail,
postage prepaid at its address as set forth in this Agreement. Upon the written request of any
Indemnitee with respect to a Tax that the Lessce is required to pay, the Lessee shall furnish to such
Indemnitee the original or a certified copy of a receipt for the Lessee’s payment of such Tax or
such other evidence of payment as is reasonably acceptable to such Indemnitec.

No
See

7RSNQTOS?
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 28 of 100

(¢) Reports. In the case of any Tax return or report for which the Lessee is
required to indemnify an Indemnitee under Section 21(b) and of which Lessee has actual
knowledge, the Lessee shall notify such Indemnitce of the requirement to file such Tax return or
report and will promptly provide at the Lessce’s expense cach Indemnitee with all information
necessary for the making and timely filing of such reports or returns within thirty (30) days prior
to the due date of such return or report (or such later date that relevant information becomes
reasonably available to the Lessee) and shall reimburse Lessor for any reasonable out-of-pocket
expenses incurred in connection with the preparation and filing of such reports or returns (or, if
any such report or return includes information other than that relating to the Overall Transaction,
for a reasonably allocated portion of such expenses). Ifan Indemnitee requests in writing that any
such reports or retums be prepared and filed by the Lessee, the Lessec will duly prepare and file
at the Lessee’s expense the same if permitted by Applicable Law to file the same, and if not so
permitted, the Lessee shall duly prepare such reports or returns for signature by the Indemnitce,
and shall forward the same, together with immediately available funds for payment of any
Indemnified Tax due (as defined in Section 21(b)) to the Indemnitee, at Icast ten (10) Business
Days in advance of the date such payment is to be madc.

(f Reimbursement for Tax Savings. If (x) an Indemnitee shall obtain a credit
or refund of any Indemnified Taxes paid by the Lessee pursuant to Section 21(b) or (y) by reason
of the incurrence or imposition of any Tax for which an Indemnitee is indemnified pursuant to
Section 21(b) or any payment made to or for the account of such Indemnitce by the Lessee pursuant
to Section 21(b), such Indemnitee at any time realizes a reduction in any Taxes for which the
Lessee is not required to indemnify such Indemnitee pursuant to Section 21(b), which reduction in
Taxes was not taken into account in computing such payment by the Lessce to or for the account
of such Indemnitee (having been calculated on an After-Tax Basis), then such Indemnitee shall
promptly pay to the Lessee (xx) the amount of such credit or refund, together with the amount of
any interest received by such Indemnitee on account of such credit or refund or (yy) an amount
equal to such reduction in Taxes, as the case may be; provided, that no such payment shall be made
so long as an Event of Default shall have occurred and be continuing, in which case such amounts
shall be applied by Lessor to satisfy the obligations of Lessee under the Lease, after which any
remaining amounts shall be paid promptly by the Lessor to the Lessec after all Events of Default
have been cured and, provided, further, that the amount payable to the Lessee by any Indemnitee
pursuant to this Section 21(f) shall not at any time excecd the aggregate amount of all indemnity
payments made by the Lessee under Section 21(b) to such Indemnitee with respect to the Taxes
which gave rise to the credit or refund or with respect to the Tax which gave rise to the reduction
in Taxes less the amount of all prior payments made to the Lessee by such Indemnitee under this
Section 21(f) with respect to such credit or refund. Each Indemnitee agrees to act in good faith to
promptly claim such refunds and other available Tax benefits, and take such other actions as may
be reasonable to minimize any payment duc from the Lessee pursuant to Section 21(b). The
disallowance or reduction of any credit, refund or other tax savings with respect to which an
Indemnitee has made a payment to the Lessee under this Section 21() shall be treated as a Tax for
which the Lessee is obligated to indemnify such Indemnitee hereunder without regard to any
exception for Excluded Taxes.

 

(g Sales and Use Tax. The Parties agree to cooperate and take reasonable
actions (consistent with their respective internal policies and legal and regulatory restrictions and
so long as such efforts would not be materially disadvantageous to such Party, as determined in

24
TRSNI7047
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 29 of 100

their reasonable discretion) to minimize the amount of any and all sales and use tax imposed as a
consequence of the Lessor’s purchase of the Aircraft, the Lessce’s lease of the Aircraft and the

Lessee’s sublease of the Aircraft.

T3SRI79OAT

(h) Contests.

 

(i) Ifa written claim is made against an Indemnitce or ifany proceeding
shall be commenced against any Indemnitee (including a written notice of such
proceeding), for any Taxes with respect to which the Lessce may be liable for
payment or indemnity hereunder or if any Indemnitec shall determine that any Tax
as to which the Lessee may have an indemnity obligation hereunder shall be
payable, such Indemnitee shall promptly notify the Lessee in writing and shall not
take any action with respect to such claim, procceding or Tax without the consent
of the Lessee for 30 days after the receipt of such notice by the Lessee; provided,
however, that, in the case of any such claim or proceeding (but not in the case of
any such determination by the Indemnitee), if action shall be required by law or
regulation to be taken prior to the end of such 30-day period, such Indemnitee shall,
in such notice to the Lessee, so inform the Lessee, and no action shall be taken with
respect to such claim or Tax without the consent of the Lessee before the last
Business Day of such shorter period; and provided further that the failure of the
Indemnitee to give the notices referred to in this sentence shall not diminish the
Lessee’s obligation hereunder except to the extent such failure precludes the ability
of the Lessee to contest such claim. If, within 30 days of receipt of such notice
from the Indemnitee (or such shorter period as the Indemnitee has notified the
Lessee is required by law or regulation for the Indemnitce to commence such
contest), the Lessee shall request in writing that such Indemnitee contest the
imposition of such Tax, the Indemnitee shall, at the expense of the Lessee, in good
faith contest (including, without limitation, by pursuit of appeals), and shall not
settle without the Lessee’s consent (or (i) if such contest must be pursued in the
name of the Indemnitee, but can be pursued independently from any other
proceeding involving a Tax liability of such Indemnitee, the Indemnitee shall, if the
Lessec requests, allow the Lessee to control the contest unless, in the good faith
judgment of the Indemnitee, such contest by the Lessee could have a material
adverse impact on the business or operations of the Indemnitec, in which case the
Indemnitee may control or reassert control of such contest or (ii) in the case of any
contest, if the Lessce requests, the Indemnitee may allow the Lessee to control the
contest), the validity, applicability or amount of such Taxes by, in the sole
discretion of the Person conducting such contest (provided that at least five days
remain for taking such action after the date of receipt by the Indemnitee of such
request), (i) resisting payment thereof, (11) not paying the same except under protest,
if protest is necessary and proper, (iii) if the payment be made, using reasonable
efforts to obtain a refund thereof in appropriate administrative and judicial
proceedings, or (iv) taking such other action as is reasonably requested by the
Lessee from time to time.

tN
in
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 30 of 100

PRAQIIIAT

(ii) Notwithstanding the foregoing provisions of this Section 21(h), such
Indemnitee shall not be required to take any administrative or judicial or other
action and the Lessee shal] not be able to contest such claim or Tax in its own name
or that of the Lessee or the Indemnitce unless (A) the Lessce shall have agreed to
pay, and shall pay, on an Afier-Tax basis, to such Indemnitee on demand all
reasonable out-of-pocket third party costs and expenses that such Indemnitee may
incur in connection with contesting such claim or Taxes, including all reasonable
legal (including non-duplicative internal counsel), accounting and investigatory
fees and disbursements, (B) in the case of a contest controlled by the Indemnitee,
the amount of the potential indemnity (taking into account all similar or logically |
related claims that have been or could be raised in any audit involving such
Indemnitee for which the Lessee may be liable to pay an indemnity under Scction
21(b)) exceeds $10,000, (C) the action to be taken will not result in any material
imminent danger of sale, forfeiture or loss of the Aircraft or any part or interest
therein or risk of criminal liability, (D) if such contest shall involve the payment of
the Tax prior to the contest, the Lessee shall, at its option (and notwithstanding
anything herein to the contrary), either (x) pay the Indemnitee for such Taxes (plus
any additional amounts calculated in accordance with Section 21(d)) or (y) provide
to the Indemnitee an interest-free advance in an amount equal to the Tax which the
Indemnitee is required to pay (with no additional net After-Tax cost to such
Indemnitec), (E) in the case of any contest that is being contested in the name of or
which is being controlled by the Indemnitee, the Lessce shall have provided to such
Indemnitee an opinion of independent tax counsel selected by the Lessee, and
reasonably satisfactory to the Indemnitee that a reasonable basis cxists to contest
such claim, (F) no Event of Default shall have occurred and be continuing, and (G)
in the case of a contest controlled by the Lessee, the Lessce agrees to indemnify,
defend and hold harmless the Indemnitee on an A fter-Tax basis for any Taxes with
respect to such contest except Excluded Taxes. In no event shall an Indemnitce be
required to appeal an adverse judicial determination to the United States Supreme
Court. The Indemnitee shall consult in good faith with the Lessee regarding the
conduct of any contest controlled by such Indemnitec, shall keep the Lessee
reasonably informed as to the status of the contest and shall consider in good faith
all suggestions made by the Lessee regarding the conduct of any such contest,
subject to preserving counsel privilege in the Indemnitee’s reasonable judgment.
Notwithstanding anything to the contrary contained herein the parties agree that an
Indemnitee may at any time decline to take any action with respect to the contest
of any claim for a Tax and may settle such claim, if such Indemnitec shall waive its
rights to any indemnity from the Lessee that otherwise would be payable in respect
of such claim and shall pay to the Lessee any amount previously paid or advanced
by the Lessee pursuant to Section 21(b) other than clause (A) of this paragraph (by
way of indemnification or advance for the payment of an Indemnified Tax) with
respect to such Taxes.

(iii) Notwithstanding anything contained in this Section 21 (h)) to the
contrary, the Indemnitee shall not be required to contest any claim if the subject
matter thereof shall be of a continuing nature and shall have previously been
decided adversely by a court of competent jurisdiction pursuant to the contest

26
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 31 of 100

provisions of this Section 21{h), unless there shall have been a change in law (or
interpretation thereof) after the date with respect to which such previous contest
shall have been decided, and the Indemnitee shall have received, at the Lessee’s
expense, an opinion of independem tax counsel selected by the Lessee and
reasonably acceptable to such Indemnitee to the effect that as a result of such
change in law (or interpretation thereof), there is substantial authority that the
Indemnitee will prevail in such contest.

(iv) — If an Indemnitec shall fail to perform its obligations under this
Section 21(h), such failure shall not discharge, diminish or relicve the Lessee of
any liability for indemnification that it may have to such Indemnitee hercunder,
unless the contest of a claim is precluded as a result of such failure; provided that
any payment by the Lessee to such Indemnitee pursuant hereto shall not be deemed
to constitute a waiver or release of any right or remedy (including any remedy of
damages) that the Lessee may have against such Indemnitee if as a result of such
failure the Lessce’s ability to contest the claim is adversely affected.

SECTION 22. Leasing. The Lessee will not, without the prior written consent of the
Lessor (which may be withheld in its sole discretion) assign any of its rights hereunder or lease,
sublease or grant the right to use, or otherwise relinquish possession or control of, the Airframe or
any Part or Engine; provided, that the Lessee may provide possession, use and control of the
Aircraft to the Sublessee pursuant to the Sublease (who may in turn provide the same to a Part 135
Operator, and pursuant to arrangements, in each case satisfactory to the Lessor in its reasonable
discretion). Any attempted assignment, lease or other transfer by Lessee in violation of this
Agreement or the other Operative Documents will be void. So long as Lessee shall comply with
the obligations set forth in Section 20 herein, the Lessec may deliver possession of the Aircraft for
service, repair, maintenance or overhaul work or for alterations or modifications in or additions to
the Aircraft to the extent required or permitted by the terms of this Agreement.

SECTION 23. Lessee Acknowledgement and Agreement. The Lessor intends to assign
this Agreement to the Lender as security for the Lessor’s obligations under the Loan Agreement.
The Lessee hereby consents to such assignment, and agrees to pay directly to the Lender (or, after
receipt of notice by the Lessee from the Lender that the Lessor’s obligations under the Loan
Agreement have been discharged in full, to the Lessor) all amounts owing by the Lessee hereunder,
including any deposits required to be made pursuant to-Section 12.

SECTION 24. Events of Default. Each of the following events, whether or not caused
by or within the control of Lessee, shall constitute an “Event of Default” under this Agreement:

(a) the Lessee shall fail to make payment of any Required Payment (other than
a Supplemental Payment) or Termination Value, as applicable, as and when the same becomes due
and payable and such failure continues for five (5) Business Days after the due date;

(b) the Lessee shall fail to make payment of any Supplemental Payment as and
when the same becomes due and payable and such failure continues for ten (10) Business Days
after receipt of written notice:

27

SSR27G47
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 32 of 100

(c) one or more judgments or decrees shall be entered against the Sublessee or
the Sublease Guarantor involving in the aggregate, a liability (not paid or fully covered by
insurance) of $50,000,000.00 or more with respect to any Operating Party and all such judgments
or decrecs shall not have been vacated, dismissed, discharged, bonded or stayed within thirty (30)
days from the entry thereof;

(d) any Operating Party shall fail to perform or observe any covenant, condition
or agreement (other than those referred to in (a), (b) or (f)) required to be performed or observed
by it under this Agreement or other Operative Document, and such failure continues for fifteen
(15) days after the carlier of any Operating Party’s actual knowledge thereof or receipt of written
notice; provided, that if such failure is capable of being remedied and the Operating Party is
diligently pursuing such remedy, such failure shall not constitute an Event of Default unless the
same shall not have been remedied for a period of forty-five (45) days after receipt of written
notice of such Default by such Operating Party; or

(c) the Lessee shall default in any of its obligations under Section 20;

(f) any representation or warranty made by an Operating Party in this
Agreement or any other Operative Document or in any statement or certificate furnished to the
Lessor pursuant to or in connection herewith shall be false or misleading in any material respect
when made or given; provided, that if such incorrect in any material respect representation or
warranty is capable of being remedicd and the Operating Party is diligently pursuing such remedy,
such incorrect representation or warranty shall not constitute an Event of Default unless the same
shall continue to be incorrect and shal] not have been remedied for a period of forty-five (45) days
after receipt of written notice thereof by the Operating Party;

(g) | any Operating Party (i) becomes insolvent, or (ii) files any application or
petition in any tribunal for the appointment of a receiver or trustee for all or a significant portion
of its assets, or (iii) commences any proceeding under any bankruptcy or reorganization statute or
under any provision of the U.S. Bankruptcy Code or under any dissolution or liquidation law
whether now or hereafter in effect or (iv) makes an assignment for the benefit of creditors or is

adjudicated bankrupt:

(h) — an involuntary case or other proceeding shall be commenced against any
Operating Party seeking liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy. insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and, if such proceeding is being contested in good faith, such
involuntary case or other proceeding shall (A) result in the entry of an order for relief or any such
adjudication or appointment or (B) continue undismissed and unstayed for a period of sixty (60)
consecutive days: .

(i) any Operating Party shall (i) default beyond any applicable period of grace
in any payment of principal of or interest on any indebtedness for any borrowed money for such
Operating Party is liable in a principal amount then outstanding of $50,000,000.00 or more or (ii)
an event of default (other than a failure to pay principal or interest) as defined in any mortgage,
indenture, agreement or instrument under which there may be issued, or by which there may be

28

TISR27987
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 33 of 100

secured or evidenced, any indebtedness for any borrowed money for which such Operating Party
is liable in a principal amount then outstanding of $50,000,000.00 or more shall happen and shall
result in such indebtedness becoming or being declared duc and payable prior to the date on which
it could otherwise become due and payable:

a the Lender or, the Lessor, or the Lessee, as sublessor, shall at any time cease
to have a valid and perfected (in the case of the Lender, first priority) security interest in the
Aircraft, subject to no Licns other than any Permitted Liens and such failure shall continue
unremedied or unbonded for fifteen (15) days, or

(k) any of the Residual Value Guarantees, the Honda Parent Guarantees or the
Guaranty shall not be in full force and effect.

SECTION 25. Remedies. (a) If an Event of Default specified in Section 24(h) or (i)
above occurs, then automatically and without any declaration or other action by the Lessor or any
other Person, this Agreement shall be in default and the Lessee will immediately pay to the Lessor
the aggregate Termination Value for the Aircraft together with (without duplication) all accrued
and unpaid Required Payments and all other sums (including costs and expenses) due and payable
to the Lessor hereunder together with interest on each such amount at the Late Payment Rate (such
amount with interest being the “Default Payment Amount”). Upon the occurrence and during the
continuance of any other Event of Default, the Lessor may declare this Agreement to be in default
by making written demand on the Lessee for payment of the Default Payment Amount, and the
Lessee shall pay to the Lessor, on the date set forth in such demand, an amount equal to the Default
Payment Amount. Upon the occurrence and during the continuance of any Event of Default and
the payment by the Lessee of the Default Payment Amount, the Lessor shall, pursuant to a written
instrument, convey to the Lessee the Aircraft without recourse or warranty (except as to the
absence of Lessor Liens), in an “as-is, where-is” condition,” free and clear of all Lessor Liens.

(b) ifan Event of Default has occurred and is continuing, then the Lessor may,
in addition to, and not in limitation of, any remedy referred to in Section 25(a) at its option, declare
this Agreement to be in default under this Section 25(b) by written notice to such effect given to
the Lessee, and al any time thereafter, but subject to the last sentence of Section 25(a), the Lessor
may exercise one or more of the following remedies with respect to all or any Part of the Aircraft,
as the Lessor in its sole discretion shall elect, all at the sole expense of the Lessee:

(i) proceed by appropriate court action, either at law or in equity, to
enforce performance by the Lessee of the applicable covenants of this Agreement
or to recover damages for the breach thercof:

(ii) by written notice to the Lessee cancel this Agreement or terminate
the Lessor’s obligations hereunder whereupon all rights of the Lessce to the use of
the Aircraft or any part thercof will terminate, but the Lessee will remain liable to
the extent herein provided:

(iii) if so requested by the Lessor, the Lessee will at its sole expense
promptly return the Aircraft to the possession of the Lessor at such place as the
Lessor desipnates:

29
738827947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 34 of 100

(iv) the Lessor may enter upon the premises where all or any of the
Aircraft or any Part thereof is located to take immediate possession of and remove
the same together with cither Engines and Parts, by summary proceedings or
otherwise, so long as any such entry does not cause or result in a breach of the

peace;

(v) the Lessor may sell or lease all or any of the Aircrafi, cither Engine
or any Part, at public auction or by private sale or lease at such terms as Lessor may
determine in its sole discretion, frec and clear of any rights-of the Lessee with not
less than twelve (12) Business Days prior written notice to the Lessee thereof which
is agreed to constitute reasonable notice thereof to the Lessee;

(vi) the Lessor may exercise any and all rights and remedies available to
a creditor or assignee under the Cape Town Agreements (including, but not limited
to the rights and remedies of a creditor and/or chargee under Articles 8, 9, 10, 12
and 13 of the Convention, and Articles IX and XIII of the Protocol and as an
assignee under Article 34 of the Convention); and

(vii) the Lessor may exercise any and all rights accruing to a secured
party and creditor in the event ofa default by the Lessee under any Applicable Law.

(c) In the event the Lessor sells the Aircraft, the gross proceeds of such sale
will be applied by the Lessor (w) first, to pay all costs, charges and expenses, and all legal fees
and disbursements, incurred by the Lessor or any Indemnitee as a result of the Event of Default
and the exercise of its remedies with respect thereto, (x) second, to pay the Lessor an amount equal
to the Default Payment Amount, (y) third, to pay and satisfy in full all other obligations of the
Lessee due or to become due hereunder (in such order as the Lessor may determine in its sole
discretion), and (z) fourth, after indefeasible payment and satisfaction in full of all of the foregoing,
to the Lessee or as a court of competent jurisdiction may otherwise direct. To the extent that all
Required Payments then due and payable to the Lessor with respect to all or any of the Aircraft
and the aggregate Termination Payment have not been previously paid, the Lessee will forthwith
pay to the Lessor the amount thereof in full. Any repossession or subsequent sale or lease (or
exercise of other remedy) by the Lessor or any other Person of all of any of the Aircraft will not
bar any action for a deficiency as herein provided, and the bringing of an action or the entry of
judgment against the Lessee will not bar the Lessor’s right to repossess the Aircraft.

 

(d) No remedy referred to herein is intended to be exclusive, but each will be
cumulative and in addition to any other remedy referred to above or otherwise available at law or
in equity. No waiver of any Event of Default hereunder will in any way be, or be construed to be,
a waiver of any future or subsequent Event of Default. The failure or delay of the Lessor or any
other Person in exercising any rights granted it hereunder upon any occurrence and during the
continuance of any Event of Default set forth herein will not constitute a waiver of any such right
upon the continuation or recurrence of any such Event of Default or any other Event of Default
and any single or partial exercise of any particular right by the Lessor will not cxhaust the same or
constitute a waiver of any other right provided herein.

30

TRESIIOAT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 35 of 100

SECTION 26. Notices. All communications and notices provided herein will be in
writing and will become effective on the day after having been deposited with a nationally
recognized overnight courier service, addressed, if to the Lessee or Lessor, at their respective
addresses set forth below or such other address as any party may hereafter designate by written
notice to each of the other parties.

Ifto the Lessee:

Honda Aircraft Company, LLC
6430 Ballinger Road
Greensboro, NC 27410 USA

Attention: contracts@haci.honda.com

With a copy to the Residual Value Guarantor:

Honda Aircraft Company, LLC

6430 Ballinger Road

Greensboro, NC 27410 USA
Attention: contracts@bhaci.honda.com

If to the Lessor:

Bank of Utah, as Owner Trustee
50 South 200 East, Suite 110

Salt Lake City, Utah 84111

Attn: Corporate Trust Services
Fax: (801) 924-3630

Email: corptrust@bankofutah.com

With a copy to:

MAS One USA LLC

3420 South Ocean Blvd

#10T

Highland Beach, FL 32487

Attn: Douglas Brennan

Email: douglas.brennan@gmail.com

SECTION 27. Successors and Assigns. The Lessor may not assign, sell or otherwise
transfer all or any portion of the aggregate Termination Payment, the Required Payments or its
interest in the Aircraft, this Agreement and/or any of the other Operative Documents, in each case,
without the prior written consent of the Lessee, such consent not to be unreasonably withheld,
conditioned or delayed: provided, that Lessce’s consent shall not be required ifan Event of Default
shall have occurred and be continuing. Lessee may not assign its interest in this Agreement and
any other Operative Document without the Lessor’s prior written consent. Provided that, in the
case of an assignment by the Lessor, no Event of Default has occurred and is continuing, the

3]
T3SR27047
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 36 of 100

assigning party agrees to reimburse the other party for all costs, fees and expenses, included
reasonable and documented fees and expenses of such other party’s counsel incurred in connection
with any such sale, assignment, grant of security interest or leveraged transaction entered into by
the assigning party. Any assignment in breach of this Section 27 shall be void.

SECTION 28. Performance of Obligations of the Lessee by the Lessor. If an Event of
Default occurs and is continuing hereunder, the Lessor may thereafter make the payment or
perform or comply with this Agreement, the nonpayment, nonperformance or noncompliance with
which caused such Event of Default, and the amount of such payment and the amount of reasonable
expenses of the Lessor incurred in connection with the performance of or compliance with such
provision of this Agreement, as the case may be, together with interest at the Late Payment Rate,
will be payable by the Lessee upon demand by the Lessor, and such action by the Lessor will not
be deemed a cure or waiver of any Default or Event of Default hereunder until payment of such

amount has been made by the Lessee.

SECTION 29. Further Assurances. The Lessee will, at its expense, promptly and duly
execute and deliver to the Lessor such further documents and assurances to take such further action
as the Lessor may from time to time reasonably request in writing in order to more effectively
carry out the intent and purpose of this Agreement and the Overall Transaction and to establish
and protect the rights and remedies created or intended to be created in favor of the Lessor
hereunder and thereunder, including without limitation, if reasonably requested by the Lessor in
writing, the execution and delivery of UCC financing statements or any filing with the FAA or
other Governmental Authority, in recordable form subjecting this Agreement, the Aircraft and any
replacement Engine to the rights of the Lessor under this Agreement in accordance with the laws
of such jurisdictions as the Lessor may from time to time deem advisable.

 

SECTION 30. Purchase Option; Return and Return Conditions. (a) Purchase Option. If
this Agreement shall not have been earlier terminated in accordance with its terms, and provided

no Event of Default shall have occurred and be continuing, the Lessee shall have the option, on
the Base Term Expiry Date, to purchase the Aircraft. The Lessee shall, no later than the date that
is thirty (30) days prior to the Base Term Expiry Date, provide the Lessor with irrevocable written
notice of the Lessec’s intent to so purchase. Any such purchase of the Aircraft shall be made

pursuant to Section 30(b).

(b) Purchase Option Payment. Upon any determination to purchase the Aircrafi
pursuant to Section 30(a), the Lessee shall pay to the Lessor on the date fixed for such purchase
an amount equal to the sum of, without duplication: (i) all Required Payments then duc and owing
under this Agreement, plus (ii) any sales and other Taxes duc or payable in connection with the
sale of the Aircraft by the Lessor to the Lessee or to any Person designated by the Lessee, plus (iti)
the Termination Value for the Aircraft. Upon reccipt of the amounts set forth in the preceding
- sentence, Lessor shall release its security interest (and cause the Lender to release its security
interest) in the Aircraft and shall convey all of the Lessor’s rights and interest in the Aircraft,
including the warranties of the Manufacturer, to the Lessee or to any Person designated by the
Lessee on an “AS IS, WHERE IS” BASIS WITHOUT REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, and without representation, warranty or recourse to the Lessor or any
other Indemnitee (express or implied) except for the absence of Lessor Liens. Payment of the

32

TERSIIONT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 37 of 100

foregoing shall not limit or otherwise affect any indemnity obligation of the Lessee which is not
satisfied in full by the date of such payment.

(c) Return and Return Conditions. In the event that the purchase option in
Section 30(a) is not exercised on the Base Term Expiry Date, the Lessee shalt cause cach Aircraft
to be returned to the Lessor in compliance with the conditions required under the applicable
Residual Value Guaranty for the Lessor to make a claim thereunder. Such conditions are hereby
incorporated herein as though set forth herein in full.

SECTION 31. Miscellaneous. (a) Survival: Successors and Assigns. All agreements,
representations and warranties contained in this Agreement or any Operative Document delivered
by the Lessee and the Lessor will survive the execution and delivery of this Agreement. All
indemnities contained herein will survive the expiration or earlier termination of this Agreement.
The provisions of this Agreement will be binding upon, and inure to the benefit of, the successors
and permitted assigns of the Lessor and the successors and permitted assigns of the Lessee.

(b) Tax Treatment. It is hercby agreed by the parties hereto that (a) for United
States federal, state and local income and franchise tax purposes, it is intended that (i) the Purchase
Agreement shall convey the entire economic interest in the Aircraft to the Lessor, (ii) the Lessor
shall be treated as the owner of the Aircraft, and (iii) the Lease shall be treated as a truc lease (and
not as a conditional sale) under which the Lessor shall be treated as the lessor of the Aircraft, and
(b) the Lessee will not take a position contrary to the positions and intentions contained in clause
(a) above in any U.S. federal, state or local income or franchise tax return that may be filed by the

Lessee.

 

(c) No Consequential Damages. Notwithstanding anything to the contrary in
this Agreement or any other Operative Documents, in no event shall any party hereto have any
liability for special, indirect or consequential damages resulting from or arising out of this
Agreement or any of the other Operative Documents or the Overall Transaction, including, without
limitation, loss of profits or business interruption, however the same may be caused.

(d) Severability. Any provision of this Agreement which may be determined
by competent authority to be prohibited or unenforceable in any jurisdiction will, as to such
jurisdiction, be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any other jurisdiction.
To the extent permitted by Applicable Law, each Operating Party and the Lessor hereby waives
any provision of law which renders any provision hereof prohibited or unenforceable in any
respect. The terms and conditions of this Agreement have been negotiated in good faith by the
parties, and no rule of construction resolving any ambiguity against a drafting party will apply.

(c) Entire Agreement. This Agreement, Agreement Supplement and the other
Operative Documents and all Schedules and Exhibits thereto executed by the Lessor and the
Lessee constitute the entire, complete and exclusive statement of the terms of the agreement
between the parties hereto with respect to the Aircraft and the Overall Transaction, No express or
implied waiver by the Lessor of any Event of Default hereunder will in any way be, or be construed
to be, a waiver of any future or subsequent Event of Default whether similar in kind or otherwise.

33

TRSR27987
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 38 of 100

No term or provision of this Agreement may be changed, waived, altered, modified, amended,
rescinded, supplemented or terminated except by a written agreement signed by the Lessor, and
Lessee.

(/) Counterparts. This Agreement may be exccuted by the parties hereto on
any number of separate counterparts, each of which when so executed and delivered will be an
original, but all such counterparts will together constitute but one and the same instrument.
Delivery of an executed signature page hercto by facsimile or other electronic means shall be
equally effective as delivery of an originally executed signature page.

(g) Headings. The division of this Agreement into subscctions, the provision
of a table of contents and the insertion of headings are for the convenience of reference only and
will not affect the construction or interpretation of this Agreement.

(h) Expenses. Each Party shall, whether or not the transactions contemplated
herein are consummated, pay all reasonable out-of-pocket costs and expenses incurred by such
Party in connection with the negotiation, preparation, reproduction, execution and delivery of the
Operative Documents, including all reasonable fees and disbursements of its respective counsel.
The Lessee will pay the reasonable and documented costs of FAA Counsel. In addition, the Lessee
agrees to pay or reimburse or cause to be paid or reimbursed the Lessor for all other reasonable
out-of-pocket costs and expenses, including reasonable and documented attorneys’ fees incurred
in connection with entering into or giving or withholding any future amendments, supplements,
waivers or consents with respect to this Agreement or any other Operative Document. The Lessee
further agrees to pay or reimburse or cause to be paid or reimbursed the Lessor for all other
reasonable out-of-pocket costs and expenses, including the reasonable and documented attorneys’
fecs incurred in connection with (a) the negotiation and documentation of any amendments,
modifications, restructuring or “workout” (whether or not consummated) of this Agreement, any
other Operative Document, and the transactions contemplated hereby during the pendency of an
Event of Default, (b) the enforcement of rights or remedies under this Agreement or any Operative
Document or (c) any transfer by the Lessor of any interest in this Agreement or any other Operative
Document during the existence and continuance of an Event of Default.

(i) Jurisdiction. THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
ALL OTHER CONFLICTS OF LAWS PRINCIPLES AND CHOICE OF LAW RULES OF
THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
BROUGHT IN CONNECTION WITH THIS AGREEMENT.

(j) Grant of Security Interest.

(1) — Ascollateral security for the prompt and complete payment
and performance as and when duc of all the debts, dutics, liabilities and obligations of the Lessee
hereunder and under the Agreement Supplement and Operative Documents (including, without —

34

7348827947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 39 of 100

limitation, all Basic Payments, Supplemental Payments, Termination Payments and payments of
the Termination Value), the Lessee hereby assigns, pledges, transfers, grants, conveys and
hypothecates to the Lessor for its benefit, a continuing security intcrest, international interest (as
defined in the Cape Town Agreements) and first lien (subject to Permitted Liens) in and to, all of
its present and future right, title and interest in, to and under the following (collectively, the
“Collateral”): (A) each of the Aircraft, Engine and Part, additions, attachments and accessions
thereto and any and all replacements and substitutions thereto installed or incorporated in or
attached to the Aircraft; (B) all Logs in respect of the Aircraft, the Airframe, either Engine or any
Part, (C) any and all warranty or other claims the Lessce may have against any Manufacturer,
cither Engine manufacturer or any supplier, vendor or other facility providing parts or services in
respect of the Aircraft, either Engine or any Part, in each case, to the extent permitted, and subject
to any consent required, under any contract, agreement or other instrument with the Manufacturer
or other manufacturer, supplier, vendor or other Person, (D) any and all other agrcement(s)
respecting the Aircraft, including, but not limited to, the Sublease, and Lessce’s rights to reccive,
cither directly or indirectly, from any party or person, any payments or performance obligations
due under such agreement(s) and any Associated Rights and International Interests (and the right
to discharge said in International Interests) created by or through such agreements(s); (E) all
moneys paid to or deposited with the Lessor or the Lender and any right to the return or repayment
thereof, pursuant to and with regard to the Collateral, this Agreement, and any of the other
Operative Documents, and (F) all insurance proceeds and any and all other Proceeds from any or
all thereof. “Proceeds” shall have the meaning ascribed to it under the UCC as in effect in the
State of New York from time to time, and, in any event, shall include, but not be limited to, (X)
any and all proceeds of any insurance, indemnity, warranty or guarantee payable to the Lessee
from time to time with respect to any of the Collateral, (Y) any and all payments (in any form
whatsoever) made or due and payable to the Lessee from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any part of the Collateral by
any governmental authority or any other Person (whether or not acting under color of
governmental authority), and (Z) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

(2) The Lessee further agrees that at any time and from time to
lime, at the reasonable expense of the Lessce, the Lessee will promptly execute and deliver or
cause to be executed and delivered all further instruments, and documents and take all further
action that may be necessary that the Lessor may request, to perfect and protect any security
interest granted or purported to be granted hereby or under the Security Agreement or to enable
the Lender or the Lessor to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, the Lessee will execute and file
or cause to be executed and filed such financing statements (including. without limitation,
amendments thereto and continuation statements thereof), assignments, short form security
agreements and other documents and instruments, and do all such other acts relating to the
Collateral and the Lessor’s interests therein as the Lessor may reasonably request in writing: and
will not file or permit to be filed any financing statement, filing with any Governmental Authority,
title or other sccurity document (or amendment thereto or continuation statement thereof) with
respect to, or affecting, any of the Collateral not naming the Lessor as the only secured party except
with respect to any such filing related to a Permitted Lien.

Segall
Var

T3BSB27947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 40 of 100

(3) Upon the occurrence and during the continuance of an Event
of Default, the Lessor shall be entitled to all remedies of a lessor and/or secured creditor in default
under Article 2A and/or 9, as applicable of the New York UCC, as well as to all other rights and
remedies provided by law, equity, contract or otherwise.

SECTION 32. Certain Special Provisions. (a) No recourse (except as to rights assigned
pursuant hereto and to proceeds, collections, payments and recoveries with respect to the Operative
Documents and the Overall Transaction) shall be had for the payment of any amount owing in
respect of any obligation or claim arising out of or based upon this Agreement or any other
Operative Document against the Lessor or against any stockholder, employee, officer, director or
incorporator of the Lessor; provided, however, that the foregoing shall not relieve any such Person
or entity from any liability they might otherwise have arising from his, her or its gross negligence,
willful misconduct, intentional breach or intentional misrepresentation.

 

(b) It is expressly agreed by the parties hereto that this Agreement shal] not be
amended, supplemented, restated or otherwise modified without the prior written consent of the
Lessee and the Lessor.

SECTION 33. Liability of the Lessor Limited. IT IS EXPRESSLY UNDERSTOOD
AND AGREED BY THE PARTIES HERETO THAT THIS AGREEMENT IS EXECUTED BY
BANK OF UTAH, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS OWNER
TRUSTEE UNDER THAT CERTAIN TRUST AGREEMENT, DATED AS OF JANUARY 31,
2020 (THE “TRUST AGREEMENT”) BY AND BETWEEN BANK OF UTAH AND MAS ONE
USA LLC (THE “TRUSTOR”) AND (A) EACH OF THE REPRESENTATIONS,
UNDERTAKINGS AND AGREEMENTS HEREIN MADE ON THE PART OF THE LESSOR
IS MADE AND INTENDED NOT AS A PERSONAL REPRESENTATION, UNDERTAKING
OR AGREEMENT BY BANK OF UTAH BUT IS MADE AND INTENDED FOR THE
PURPOSE OF BINDING ONLY THE TRUST ESTATE (AS SUCH TERM IS DEFINED IN
THE TRUST AGREEMENT) (B}) NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED AS CREATING ANY DUTY OR LIABILITY ON BANK OF UTAH
INDIVIDUALLY OR PERSONALLY, TO PERFORM ANY COVENANT OR AGREEMENT
OF THE LESSOR, EITHER EXPRESS OR IMPLIED, CONTAINED HEREIN, ALL SUCH
LIABILITY, IF ANY, BEING EXPRESSLY WAIVED BY THE OTHER PARTIES HERETO
AND BY ANY PERSON CLAIMING BY, THROUGH OR UNDER SUCH OTHER PARTIES,
(C) UNDER NO CIRCUMSTANCES SHALL BANK OF UTAH BE PERSONALLY LIABLE
FOR THE PAYMENT OF ANY INDEBTEDNESS OR EXPENSES OF THE LESSOR OR BE
LIABLE FOR THE BREACH OR FAILURE OF ANY OBLIGATION, REPRESENTATION,
WARRANTY OR COVENANT MADE OR UNDERTAKEN BY THE LESSOR UNDER THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT. AGREEMENT OR
INSTRUMENT, AND (D) BANK OF UTAH IN ITS INDIVIDUAL CAPACITY OR IN ITS
CAPACITY AS OWNER TRUSTEE UNDER THE TRUST AGREEMENT SHALL HAVE NO
DUTY OR RESPONSIBILITY WHATSOEVER WITH RESPECT TO THE LESSOR
HEREUNDER OR UNDER ANY OTHER RELATED DOCUMENT, AGREEMENT OR
INSTRUMENT (INCLUDING, WITHOUT LIMITATION, THE PERFORMANCE BY THE
LESSOR OF ITS DUTIES AND OBLIGATIONS HEREUNDER AND THEREUNDER)
ABSENT RECEIPT OF APPROPRIATE WRITTEN INSTRUCTIONS FROM THE TRUSTOR
PURSUANT TO THE TRUST AGREEMENT.

36

T3SRI79497
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 41 of 100.

[Signature Pages Follow]

*k he

_ 37
735827947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 42 of 100

DocuSign Envelope IO: EGB2DA23-5A4C-420F-A195-0A126EDA69B2B

IN WITNESS WHEREOF, the parties hereto have each caused this Aircraft Lease
Agreement to be duly executed by their respective officers thereunto duly authorized.

BANK OF UTAG, not in its individual capacity,
but solely as owner trustee

 

{as the Lessor) DecuSigned by:
{ Jn Croasmun
SGEBDSFFINACEGS..
By:
Name: Jon Croasmun
Title: Sr. Vice President

Lease Agreement
735827987
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 43 of 100

DocuSign Envelope ID: 0A796588-6E2E-4260-9E67-55367D646457

HONDA AIRCRAFT COMPANY, LLC,

(as the Lessee)
(7 Docudigned by:

6/t.—

Neen IDE CHOESEEGD ,.

By:

Name: claude prailtard
Tide: Vice President

 

Lease Agreement
735827987
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 44 of 100

SCHEDULE I
INSURANCE REQUIREMENTS
A. Liability Insurance

Subject to the rights of the Lessee under Section F of this Schedule 1, the Lessee
shall, without expense to the Lessor, maintain or cause to be maintained in effect at all times with
Approved Insurers, public liability insurance (including, without limitation, aircraft third party, -
passenger legal liability, property damage, war liability, general third party legal liability, product
liability coverage and war risk, hijacking and allied perils coverage but excluding manufacturer's
product liability coverage) with respect to the Aircraft in an amount not less than $100,000,000.
Such insurance policies shall be of the type usually carried with respect to similar aircraft and
engines, and covering risks of the kind customarily insured against by the such insurance policies;
provided, that the amount of coverage per occurrence shall be no less than 100,000,000.

B. Hull Insurance

Subject to the rights of the Lessee under Section F of this Schedule 1, the Lessee shall,
without expense to the Lessor maintain or cause to be maintained in effect at all times with
Approved Insurers (i) all risk ground and flight hull and spares insurance and (ii) all risk ground
and flight hull and spares war insurance, in each case covering the Aircraft for an amount at all
times (even when the Aircraft are grounded or in storage) not less than $110% of the Termination
Payment which would be due at such time. A “50/50” clause shall be included in both the hull
and hull war policies if written in separate policies. Such insurance shall not provide any insurer
with a right to replace any Airframe or Engine with another airframe or engine. Such hull
insurance or other insurance of the Lessee shall cover Engines and Parts temporarily removed from
an Airframe, pending replacement by installation of the same or similar Engines or Parts on such
Airframe in accordance with Section 14 and Section 15 of the Agreement. Such insurance policies
shall be of the type usually carried with respect to similar aircraft and engines, and covering risks
of the kind customarily insured against by the such insurance policies; provided, that the amount
of coverage per occurrence shall not at any given time less than $110% of the Termination Payment
which would be duc at such time.

Any policies of insurance carried in accordance with this Section B covering the Aircraft
and any policies taken out in substitution or replacement for any such policics (i) shall name the
Lender as exclusive loss payee for any proceeds to be paid under such policies and (ii) shall provide
that (A) if an Event of a Loss with respect to the Aircraft occurs, the proceeds in respect of such
Event of Loss shall be payable to the Lender and (B) the entire amount of any loss with respect to
the Aircraft involving proceeds of $50,000 or Iess or the amount of any proceeds of any loss in
excess of the Termination Payment for the Aircraft shall be paid to the Lessee or its designee:
provided, that ifany Event of Default shall have occurred and be continuing and the insurers have
been notified thereof by the Lessor or the Lender such payment referred to in clause (B) shall be
made as provided in clause (i) above; provided, further, that, subject to the terms of this Agreement,
at such time as there shall not be continuing any Event of Default, any of the foregoing amounts
so held that have not otherwise been applicd as contemplated hercin shall be paid to the Lessee.
In the case of a loss with respect to an engine (other than an Engine) installed on an Airframe, the

 

Schedule 1
T3ERI7ON7
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page A5 of 100

Lessor shall hold any payment to it of any insurance proceeds in respect of such loss for its account,
the Lessee or any other third party that is entitled to receive such procceds.

C. General Provisions

The Lessee shall cause all policies of hull insurance carried in accordance with Sections A
and B of this Schedule I, to name the Lender as loss payce and all policies of liability insurance to
name cach Indemnitee as an additional insured. Such policies shall provide with respect to each
Indemnitee as an additional insured that (i) none of such Indemnitee’s interest in such policies
shall be invalidated by any act or omission or breach of warranty or condition contained in such
policies by the Lessee; (ii) no cancellation or lapse of coverage for nonpayment of premium or
otherwise, and no substantial change of coverage which adversely affects the interests of such
Indemnitee, shall be effective as to such Indemnitee until thirty (30) days (or such Icsser period as
may be applicable in the case of any war risk, hijacking and allied perils insurance coverage) after
receipt by the related Approved Insurer of written notice from the insurers of such cancellation,
lapse or change; (iii) such Indemnitee shall have no liability for premiums, deductibles,
commissions, calls, assessments or advances with respect to such policies (for all of which the
Lessee shall be liable); (iv) such policies will be primary without any right of contribution from
any other insurance carried by such Indemnitee; (v) the insurers waive any rights of set-off,
counterclaim, deduction or subrogation (except for with respect to outstanding premium) against
such Indemnitee; (vi) such policies shall apply worldwide and have no territorial restrictions or
limitations and (vii) to the extent that Lessee reinsures, shall be effected through insurers and
brokers of international standing and repute in the London or U.S. markets and/or other
recognized and customary markets or such other arrangement as may be acceptable to the Lessor
and agreed in writing between the Lessor and the Lessee. If the insurance required hereby is
effected other than through insurers and brokers of international standing and repute in the London
or U.S. markets and/or other recognized and customary markets, at Icast one hundred percent
(100%) of the coverage will be reinsured on the international aviation insurance market and such
reinsurance shall include a “cut-through” clause (to the extent permitted by applicable law) in
form and substance acceptable to the Lessor. Each liability policy shall provide that all the
provisions thereof, except the limits of liability, shall operate in the same manner as if there were
a separate policy covering each insured and provide that the exercise by the insurer of rights of
subrogation derived from rights retained by the Lessee will not delay payment of any claim that
would otherwise be payable but for such rights of subrogation.

 

Dd. Reports and Certificates; Other Information

The Lessee will furnish or cause to be furnished to the Lessor and the Lender (A) on or
prior to each Delivery Date insurance certificates describing in reasonable detail the insurance
maintained by the Lessee as required pursuant to this Schedule | with respect to the Aircraft being
delivered on such Delivery Date, (B) prior to the cancellation, lapse or expiration of the insurance
policies required pursuant to this Schedule I, evidence of renewal of such insurance policies, and
a copy of the renewed or new insurance policies with all endorsements not later than ten (10) days
after any such cancellation, lapse or expiration, and (C) on or prior to cach Delivery Date and on
or before the renewal dates of the insurance policies carried by the Lessee pursuant to this Schedule
1, a report signed by the applicable Approved Insurer stating the opinion of such Approved Insurer
that all premiums in connection with the insurance then duc have been paid and the insurance then

Schedule |
734827047
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 46 of 100

carried and maintained on the Aircraft complies with the terms hereof and, in the case of renewal
insurance, that such renewal insurance will on and after the effective date thereof so comply with
the terms hereof (except that such opinion shall not be required with respect to war risk insurance
provided by the FAA); provided, that all information contained in such report shall be held
confidential by the Lessor and the Lender. The Lessee will instruct or cause the Sublessee to
instruct such Approved Insurer to give prompt written advice to the Lessor and the Lender of any
default in the payment of any premium and of any other act or omission on the part of the Lessec
of which it has knowledge and which would in such Approved Insurer’s opinion invalidate or
render unenforceable, in whole or in any material part, any insurance on the Aircrafl. The Lessec
will also instruct or cause the Sublessee to instruct such Approved Insurer to advise the Lessor and
the Lender in writing at least thirty (30) days prior to the termination or cancellation of (but not
scheduled expiration of), or material adverse change in, such insurance carried and maintained on
the Aircraft pursuant to this Schedule I.

E. Right to Pay Premiums

The Lessor and the Lender shall have the rights but not the obligations of an additional
named insured. Neither the Lessor nor the Lender shall have any obligation to pay any premium,
commission, assessment or call due on any such insurance (including reinsurance).
Notwithstanding the foregoing, in the event of cancellation of any insurance due to the nonpayment
of premiums, each of the Lessor and the Lender shall have the option, in its sole discretion, to pay
any cash premium in respect of the Aircraft that is due in respect of the coverage pursuant to this
Agreement and to maintain such coverage, as the Lessor or the Lender may reasonably require,
until the scheduled expiry date of such insurance and, in such event, the Lessee shall, upon demand,
reimburse the Lessor or the Lender, as the case may be, amounts so paid by it.

F. Continuation of Insurance

The Lessee will, or will procure that any sublessee will, maintain liability insurance (products
liability) after, as the case may be (a) the Base Term Expiry Date, (b) the termination of this
Agreement or (c) the effective date of any transfer by the Lessor and/or any beneficial owner
thereof of its interest in the Aircraft and this Agreement to cover the Lessee's continuing liability
under the indemnitics in this Agreement for a period of two (2) years or until completion of the
next 600 hour inspection on the Aircraft, whichever occurs sooner.

Each Indemnitee (as advised to the Lessce in writing by the Lessor from time to time), at the
Lesscec's cost and expense, will be named as additional insured under the insurance maintained in
accordance with the immediately preceding paragraph and neither the Lessce nor any sublessee
ceasing to lease the Aircraft, nor such Indemnitee ceasing to have any interest in it, will affect the
Lessce’s obligations under this Section F. ,

G. Failure to Insure

Without limiting the provisions of Section 20 of this Agreement or of the other provisions of this
Schedule I, if the Lessce fails to insure or procure that the Aircraft is insured in accordance with
this Agreement, it shall immediately notify the Lessor and:

Schedule |

2

:
mA

T3EKITOAT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 47 of 100

(i) any Indemnitee may (but shall not be obligated to) pay outstanding premiums or effect
alternative insurance in respect of the Aircraft and any cost incurred by an Indemnitee in the

exercise of this right will be reimbursed by the Lessec on demand; and

Gi) the Lessor may (but shall not be obligated to) require the Aircraft to be grounded at an airport
of its choice and to remain there until it is once again insured in accordance with this Agreement.

Schedule |

TRESIT9AT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 48 of 100

EXHIBIT A

DEFINITIONS

(a) The following terms shall have the following meanings for all purposes of the
Operative Documents referred to below, unless otherwise defined in an Operative Document or
the context thercof shall otherwise require and such meanings are equally applicable both to the
singular and plural forms of the terms defined. Any term defined below by reference to any
agreement or instrument shall have such meaning whether or not such agreement or instrument is
in effect. The terms “hereof,” “herein,” “hereunder” and comparable terms refer to the entire
agreement with respect to which such terms are used and not to any particular Section, subsection,
paragraph or other subdivision thercof.

(b) Unless the context otherwise requires or the definition expressly provides
otherwise, references to (i) agreements shal] include sections, schedules, exhibits and appendices
thereto and shall be deemed to mean and include such agreements (and sections, schedules,
exhibits and appendices) as the same may be amended, supplemented and otherwise modified from
time to time in accordance with the terms thereof, (ii) parties to agreements or government agencies
shall be deemed to include the successors and permitted assigns of such parties and the successors
and assigns of such agencics and (iii) laws or regulations shall be deemed to mean such laws or
regulations as the same may be amended from time to time and any superseding laws or regulations
covering the same subject matter.

(c) Unless otherwise specified herein or in any Operative Document, all accounting
terms used in any Operative Document shall be interpreted, all accounting determinations made
pursuant to the terms of any Operative Documents shall be made, and all financial statements
delivered pursuant to the terms of any Operative Document shall be prepared in accordance with

GAAP.

(d) The following terms have the following meanings for all purposes of the
Agreement:

“Abatements” has the meaning set forth in Section 11 of this Agreement.

 

 

“Administrative User” means, in relation to any person, the person appointed by, or on
behalf of, such person to carry out the functions of an administrator of a register user entity under
section 5 of the procedures for the International Registry, as issued by the Supervisory Authority.

“ADs” means any FAA Airworthiness Directive.

“A fier-Tax Basis” means, with respect to any payment to be reccived, that the amount of
such payment is increased to the extent necessary so that, after deduction of the amount of all
Taxes (assuming for this purpose that the recipient of such payment is subject to taxation at the
highest U.S. federal and applicable state and local marginal tax rates applicable to widely held
corporations for the year in which such income is taxable) required to be paid by the recipient less
any tax savings actually realized (utilizing the same tax rate assumptions as set forth in the
immediately preceding parenthetical phrase) with respect to the receipt by the recipient of such

A-|
TASRIIOAT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 49 of 100

- amounts or the event giving rise to the payment, such increased payment (as so reduced) is equal
to the payment otherwise required to be made. In calculating any tax savings realized by the
recipient as a result of the payment of the indemnified amount, such savings shall for purposes of
making a calculation pursuant to this definition of “A fter-Tax Basis” be treated as actually realized
if (i) payment thereof is in fact received by the Indemnitee, or (ii) if at the time of the calculation
of the payment required to be made by the Lessec to the Indemnitee, the Indemnitce shall have
filed a tax return on which the item resulting in such savings shall have been reported, provided,
however, in cither case, if it shall subsequently be determined that the Indemnitee is not entitled
to such savings, such lost savings shall be treated as a Tax for which the Lessee is obligated to
indemnify the Lessee hereunder without regard to any exception for Excluded Taxes.

“Agreement” has the meaning set forth in the Preamble hereof.

“Agreement Supplement” means a supplement to this Agreement in the form of Exhibit B
hereto.

“Aircraft” means (i) each Airframe to be delivered and used under this Agreement with the
Engines initially installed on such Airframe, as described in the applicable Agreement Supplement,
and (ii) all Parts used in connection with such Airframe, all as described in the applicable
Agreement Supplement and (iii) all additions, attachments, accessions, replacements and
substitutions therefor; and collectively, the Airframes, Engines and Parts. Unless the context
otherwise requires, the term “Aircraft” includes all Logs.

“Aircraft Marking” means, with respect to the Aircraft, the marking described in Section
17 of this Agreement.

“Airframe” means (i) each Aircraft (excluding Engines or engines from time to time
installed thereon) specified by United States registration number and Manufacturer’s serial number
in the applicable Agreement Supplement and (ii) any and all Replacement Parts, so long as same
are incorporated or installed in or attached thereto or which have been removed therefrom but
where title to which remains vested in the Lessor in accordance with the terms of Section 14; and
any replacement airframe which may from time to time be substituted therefor pursuant to Section

19(a).

“Alterations” has the meaning set forth in Section 14 of this Agreement.

“Anti-Terrorism Law(s)” means those laws and sanctions relating to terrorism or moncy
laundering, including Executive Order No. 13224, the USA Patriot Act (Public Law 107-56), the
Bank Secrecy Act (Public Law 91-508), the Trading with the Enemy Act (50 U.S.C. App. Section
1 ct. seq.), the International Emergency Economic Powers. Act (50 U.S.C. Section 1701 et. seq.),
and the sanction regulations promulgated pursuant thereto by the Office of Foreign Assets Control,
as well as laws relating to prevention and detection of moncy laundering in 18 U.S.C. Sections
1956 and 1957 (as any of the foregoing may from time to time be amended, renewed, extended or

replaced).

“Applicable Law” means, with respect to any Person, (x) all provisions of law, statute,
treaty, ordinance, rule, regulation, requirement, restriction, permit, certificate, decision, directive

A-2
TRSR2II9AT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 50 of 100

or order of any Governmental Authority applicable to such Person or any of its property and (y)
all judgments, injunctions, orders and decrees of all courts and arbitrators in proceedings or actions
in which such Person is a party or by which any of its property is bound.

“Approved Insurer” means a nationally or internationally recognized and independent
third-party insurer rated (x) with respect to financial size, at least “A-VIII" A.M. Best Company
and (y) with respect to financial strength, at least “A™ by A.M. Best Company.

“Associated Rights” means “associated rights” as defined in the Cape Town Agreements.

“Authorized Officer” means (i) any of the Chairman of the Board, Vice Chairman of the
Board, President, Executive Vice President, Senior Vice President, Vice President or the Treasurer
of any Person and (ii) any other individual designated in writing by any officer of such Person
specified in clause (i) above or duly authorized to act on behalf of such Person with respect to this

Agreement.

“Base Term” means with respect to each Aircraft, the period commencing on the applicable
Base Term Commencement Date and ending on the Base Term Expiry Date.

“Base Term Commencement Date” has the meaning set forth in Section 4 of this
Agreement.

“Base Term Expiry Date” means with respect to each Aircraft, the fifth (5") anniversary
of the Delivery Date of such Aircraft.

“Basic Payment” means with respect to each Aircraft, 1.35% of the Lessor’s Cost of such
Aircraft.

“Basic Payment Date” means for each Aircraft the fifteenth (15") calendar day of each
month commencing on the Base Term Commencement Date for such Aircraft.

“Blocked Person” has the meaning set forth in Section 8(k)(ii) of this Agreement.

“Board of Governors” means the Board of Governors of the Federal Reserve System of the
United States.

“Business Day” means any day other than a Saturday, Sunday, or other day on which banks
in New York or California are authorized or required by law to close.

“Cape Town Agreements” means the Cape Town Convention, as supplemented by the
Cape Town Aircraft Protocol (in each case, utilising the English language version thereof).

“Cape Town Aircraft Protocol” means The Protocol to the Convention on International
Interests in Mobile Equipment on Matters Specific to Aircraft Equipment, concluded in Cape
Town, South Africa on 16 November 2001 (utilising the English language version thereof).

A-3

TRSS27N97
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 51 of 100

“Cape Town Convention” means The Convention on International Interests in Mobile
Equipment, concluded in Cape Town, South Africa on 16 November 2001 (utilising the English

language version thereof).

“Closing Date” means the date when all the conditions set forth in Section 2(a) and (b) are
satisfied.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or any
successor statute,

“Collateral” has the meaning set forth in Section 31() of this Agreement.

“Default” means any event or condition which constitutes or, with the giving of notice or
lapse of time or both, would constitute an Event of Default.

“Default Payment Amount” has the meaning set forth in Section 25(a) of this Agreement.
“Delivery Date” has the meaning set forth on the applicable Agreement Supplement.

“Dollars” and “$” each mean the lawful moncy of the United States of America.

“Engine” means (i) cach of the Engines described and listed by applicable manufacturer’s
serial numbers in the applicable Agreement Supplement and originally installed on the Airframe
covered by such Agreement Supplement (whether or not from time to time thereafier no longer
installed on such Airframe) and (ii) any Engine which may from time to time be substituted,
pursuant to Section 14 or Scction 15 of this Agreement, for an Engine, including an Engine
described in clause (i) above, used hercunder; together in each case with any and all Parts
incorporated or installed in or attached thereto or any and all Parts removed therefrom so long as
title to the Parts thereto will remain vested in the Lessor in accordance with the terms of Section
14 of this Agreement after removal from such Engine.

“Event of Default” has the meaning set forth in Section 24 of the Agreement.

“Event of Loss” means with respect to any Aircrafi, Airframe or Engine, any of the
following events with respect to such property: (i) loss of such item or the use thereof duc to theft,
disappearance for a period in excess of sixty (60) days (or such shorter period ending on the date
on which an insurance settlement has been reached on the basis of a total loss), destruction, damage
beyond repair or rendition of such item permanently unfit for normal use for any reason
whatsoever; (ii) any damage to such item which results in an insurance settlement with respect to
such item on the basis of a total loss; (iii) the condemnation, confiscation or seizure of, or
requisition of title to such item by any foreign Governmental Authority for a period in excess of
ninety (90) days: (iv) the condemnation, confiscation or scizure of, or requisition of title to such
item by the government of the United States or any political subdivision thereof for a period in
excess of one (1) year (together with the events described in clause (iii), “Requisition of Use”); or
(v) as a result of any rule, regulation, order or other action by the FAA, or other Governmental
Authority having jurisdiction, the use of such item in the normal course of air transportation of
persons shall have been prohibited for a period of six (6) months or more. The date of such Event
of Loss will be the date of such theft. disappearance, destruction, damage, Requisition of Use or

A-4

TRSRITOGT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 52 of 100

unfitness for use for the stated period. An Event of Loss with respect to any Engine will not,
without loss of the Airframe to which it is attached, be deemed an Event of Loss with respect to
the relevant Aircraft. An Event of Loss with respect to an Aircraft shall be deemed to have
occurred if an Event of Loss occurs with respect to the related Airframe.

“Excluded Taxes” with respect to any particular Indemnitee, Taxes which are (A) imposed
on, based on or measured by gross or net income (other than withholding taxes), receipts, capital
and/or net worth of such Indemnitee and/or any Person holding an interests through such
Indemnitee (however denominated) or doing business, minimum taxes or franchise taxes imposed
on such Indemnitee or Person by the jurisdiction in which such Indemnitee or Person is organized,
a taxing authority thereof or therein or by any other federal or state taxing authority of a United
States jurisdiction as a result of such Indemnitec or Person doing business or maintaining an office
in such jurisdiction or any other present or former connection between such Indemnitee or Person
and the jurisdiction imposing such tax in each of the foregoing cases, other than any such Taxes
that would not have been imposed but for (1) Lessor having entered into, executed, delivered,
performed, not performed or enforced or failed to enforce the Agreement, the other Operative
Documents or any documents relating thereto or (2) Lessor’s participation in the Overall
Transaction; (B) imposed on any transfer or other disposition by any Indemnitee of the Aircraft or
any Part thereof or interest therein or any interest of such Indemnitce tn this Agreement or any
other Operative Document, other than if a Default or Event of Default shall exist at the time of
such transfer or other disposition; (C) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Indemnitee to the extent of the rate at which such Tax would have
been imposed pursuant to a law in effect on the Base Term Commencement Date (or, in the case
of a transferee, on the date such transferee acquired its interest in this Agreement or any other
Operative Document); (D) attributable to such Indemnitcc's failure to deliver the United States
Internal Revenue Service forms specified in Section 21(b) of this Agreement; (F) imposed under
Sections 1471 through 1474 of the Internal Revenuc Code or any future regulations or
interpretations thereof or any agreement entered into under Section 1471(b) of the Internal
Revenue Code; (G) imposed as a result of the willful misconduct or gross negligence of such
Indemnitec, or (H) imposed with respect to the period after the expiration of the Lease term set
forth herein as such term may be renewed in accordance with the provisions hereof, provided that
this clause (H) shall not apply with respect to fees, taxes or other charges related to events
occurring, or matters arising prior to or simultaneously with the expiration of the term of this
Agreement or relating to payments to or for the benefit of the Indemnitee under this Agreement
following the expiration of such term, Excluded Taxes shall in no event include (i) any sales and
other Taxes due or payable in connection with the sale of the Aircraft or (ii) amounts necessary
for any indemnification obligation hereunder to be made on an Afiter-Tax Basis.

“FAA” or “Federal Aviation Administration” means the United States Federal Aviation
Administration or any successor agency thereto.

“FAA Aircraft Registration Application” means the aircrafi registration Form 8050-1 dated

on or prior to the Delivery Date for cach Aircraft by the Lessor.

“FAA Bill of Sale” means a bill of sale on AC Form 8050-2, between the applicable Seller
and the Lessor in respect of an Aircraft.

A-5

FASRITOAT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 53 of 100

“EAA Counsel” means such aviation counsel as Lessor may designate.
“FARs” has the meaning set forth in Section 34 of this Agreement.

“Federal Aviation Act” means the Federal Aviation Act of 1958, as amended and
recodified under Subtitle VIE of Title 49 of the United States Code, as the same may from time to
time be amended.

“First Basic Payment Date” has the meaning set forth on the applicable Agreement
Supplement.

“GAAP” means United States generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state, regional or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising
exccutive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the European Union or the

European Central Bank).
“Guarantor” means American Honda Motor Co., Inc.

“Guaranty” means the Guaranty dated as of the Closing Date made by the Guarantor for
the benefit of the Lessor.

“HAC” means Honda Aircraft Company, LLC.

“Honda Parent Guarantee” or “Honda Parent Guarantees” means the Honda Parent
Guarantee Agreement for each Aircraft dated as of the Closing Date made by the Guarantor for
the benefit of the Lessor.

“Indemnified Taxes” has the meaning set forth in Section 21(b) of this Agreement.

“Indemnitee” means the Lessor, its affiliates and the officers, directors, employees and
authorized agents of the Lessor, the Trustor, its members and their respective affiliates, including
Scraph Aviation Management Limited, officers, directors, employees and authorized agents, as
well as each Indemnified Party as defined in the Loan Agreement.

“Interest” has the meaning set forth in Section 5(c) of this Agreement.

“International Interest” means an “international interest” as defined in the Cape Town
Agreements.

“International Registry” has the meaning given to it in the Cape Town Agreements.
“Late Payment Rate” means 6.00% from the date of nonpayment until the amount due is

paid in full (as well as before judgment).

A-6

TRAMI 7947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 54 of 100

“Lender” means Apple Bank for Savings.
“Lessee” has the meaning set forth in the preamble of this Agreement.
“Lessor” has the meaning set forth in the preamble of this Agreement.

“Lessor Liens” shall mean Liens: (i) which result from acts of, or any failure to act by, or
as a result of claims against, the Lessor, that are unrelated to the transactions contemplated by the
Operative Documents or (ii) which result from acts of, or any failure to act by, Lessor in violation
of its obligations under the Operative Documents.

“Lessor’s Cost” means the Purchase Price set forth in the applicable Agreement
Supplement.

“Liability” has the meaning set forth in Section 21 (a) of this Agreement.

“Lien” means, with respect to any Aircraft, (i) any lien, charge, mortgage, security interest,
pledge or encumbrance of any kind in respect of such Aircraft or (ti) the interest of a vendor or
lessor under any conditional purchase agreement, capital Jease or other ttle retention agreement
relating to such Aircraft.

“Loan Agreement” means that certain Loan Agreement dated as of the Closing Date
between the Lessor and the Lender.

“Loaner Engine” has the meaning sct forth in Section 15(b) of this Agreement.

“Logs” means, all logs, manuals and data and all inspection, modification and overhaul
records (including all job cards) required to be maintained with respect to the applicable Aircraft
under applicable rules and regulations of the FAA and any other governmental authority having
jurisdiction, together with all records, documents, manuals, data (current and historical), and
serviceable parts, tags or overhaul records pertaining to the applicable Aircraft or any of its Engines
or Parts.

“Maintenance Program” means (i) the MSP, or Sublessee’s FAA approved maintenance
program in effect on the date hercof or as modified with the approval of the FAA or (ii) any other
FAA approved maintenance program for cach of the Aircraft as the Lessor may accept in writing.
The Maintenance Program shall encompass scheduled maintenance, condition monitored
maintenance, and on-condition maintenance of the Airframes, Engines and components of the
Aircraft, including, but not limited to, servicing, testing, preventive maintenance, repairs,
structural inspections, structure hfe improvements, system checks, overhauls, approved
modifications, service bulletins, engineering orders, ADs and corrosion control inspections and
eatments. All modifications and supplements to the Maintenance Program shall be provided to
the Lessor upon its request, and the Lessor shall be given rcasonable access to the Maintenance
Program upon its request.

“Manufacturer” means HAC, with respect to the Aircraft, and with respect to the Engines,
avionics or Parts, the manufacturer or supplier thereof

A-7

TASRI704NF
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 55 of 100

~MSP” means for the Aircraft, the Manufacturer's maintenance service program relating
to both the Airframe and the Engines in effect from time to time.

“Noite” has the meaning specified in the Loan Agreement.

“Operating Partics” means, collectively, the Lessee and the Sublessee, and each
individually, an “Operating Party.”

“Operative Documents” means cach of (a) this Agreement, (b) each Agreement
Supplement, (c) cach FAA Bill of Sale and FAA Aircraft Registration Application (affidavit of
citizenship by the Lessor), (d) each Purchase Agreement Warranty Bill of Sale, (e) the Purchase
Agreement Assignment, (g) the Sublease, (h) the Sublease Guaranty, (i) each “Agreement
Supplement” as defined in the Sublease, (j) the Trust Agreement, (k) the Residual Value
Guarantees, (1) the Honda Parent Guarantees, (m) the Guaranty, (n) the Loan Agreement, (0) the
Security Agreement, (p) each Security Agreement Supplement, (q) any Note and (r) all schedules
and exhibits to each of the foregoing, in cach case as from time to time amended, restated,
supplemented or otherwise modified.

“Overall Transaction” means all of those transactions referred to in, provided for in, or
contemplated by, the Operative Documents, including, without limitation, the purchase,
ownership, financing, leasing, operation, management, return, disposition, sale or other
circumstance of any kind or description with respect to the Aircraft contemplated by this
Agreement,

“Part 135 Operator” means an operator holding a certificate authorizing it to operate the
Aircraft in passenger service.

“Parts” means all avionics, appliances, parts, instruments, appurtenances, accessories,

furnishings and other equipment of whatever nature (other than complete Engines), which may
from time to time be incorporated or installed in or attached to the Airframe or either Engine.

“Permitted Licns” means (a) the respective liens, encumbrances and/or rights of the Lessor,
Lessee or Lender created under or permitted by the Operative Documents; (b) the rights of others
under agreements or arrangements to the extent permitted by the terms of Section 22; (c) Liens for
Taxes of, or other government or statutory fees, charges or levies (including any thereof in respect
of any airport or air navigation authority) imposed against, Lessee, or Liens for Taxes of any Tax
Indemnitce for which Lessee is obligated to indemnify such Tax Indemnitee under any of the
Operative Documents, in any such case cither not yet due or being contested in good faith by
appropriate proceedings so long as such proceedings do not involve any material risk of the sale,
forfeiture or loss of any Airframe or Engine or the Lessor’s or the Lender's interest therein; (d)
materialmen’s, mechanics’, workers’, repairers’, employees’ or other like Liens arising in Lessce’s
ordinary course of business for amounts the payment of which is cither not yet delinquent for more
than forty-five (45) days or ts being contested in good faith by appropriate proceedings so long as
such proceedings do not involve any material risk of the sale, forfciture or loss of any Airframe or
Engine or the Lessor’s or the Lender's interest therein: (c) Liens arising out of any judgment or
award against Lessee, so long as such judgment shall, within forty-five (45) days after the entry
thereof, have been discharged (by payment, bonding or otherwise), vacated or execution thercof

A-8

PRARIPVAT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 56 of 100

stayed pending appeal or shall have been discharged, vacated or reversed within forty-five (45)
days after the expiration of such stay or further stayed prior to enforcement of such Liens; (f)
salvage or similar rights of insurers under policies required to be maintained by Lessee under
Section 20: and (g) any other Lien with respect to which Lessee shall have provided a bond, cash
collateral or other security in an amount and under terms reasonably satisfactory to the Lessor or
which are consented to in writing by the Lessor.

“Person” means any individual, partnership, corporation, trust, unincorporated association
or joint venture, a government or any department or agency thereof, or any other entity.

“Primary Hangar Location” with respect to the Aircraft, has the meaning set forth in the
Agreement Supplement.

“Proceeds” has the meaning set forth in Section 31(i) of this Agreement.

“Professional User” means an individual, employee, member or partner of a Professional
User Entity.

“Professional User Entity” means a firm or other groupings of persons providing
professional services to transacting user entities in connection with the transmission, to the
International Registry, of information relating to registrations, as outlined in Section 2.1.12 of the
procedures for the International Registry.

“Purchase Agreement” means that certain purchase agreement(s) by and between the Seller
and the Sublessee, as amended or supplemented from time to time, including by any change order.

“Purchase Agreement Assignment” means that certain Assignment of the. Purchase
Agreement, dated on or about the date hereof, among the Seller, the Sublessce and the Lessor.

“Purchase Agreement Warranty Bill of Sale” means the bill of sale pursuant to which the

Seller conveys the Aircraft to the Lessor under the Purchase Agreement.
“Replacement Parts” has the meaning set forth in Section 14 of this Agreement.
“Required Payments” has the meaning set forth in Section 5(c) of this Agreement.
“Requisition of Use” has the meaning set forth in the definition of “Event of Loss”.

“Residual Valuc” means, for each calendar month of the Base Term for each Aircraft, the
amount set forth in Annex B opposite such month.

“Residual Value Guarantor” means HAC.

“Residual Value Guaranty” or “Residual Value Guarantees” means the Residual Value
Guaranty for each Aircraft dated as of the Closing Date made by the Residual Value Guarantor for
the benefit of Lessor.

A-9

TRS8827987
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 57 of 100

~Security Agreement” means the Security Agreement dated as of the Closing Date between
the Lessor and the Lender.

“Security Agreement Supplement” has the meaning set forth in the Security Agreement.
“Seller” means HAC or the Sublessec, as the case may be.

“Sublease” means that certain sublease agreement by and between the Lessee and the
Sublessce, in form and substance reasonably acceptable to the Lessor, including any amendments,
modifications or supplements thereto in each case reasonably approved in writing by the Lessor.

“Sublease Guarantor” means Teijiro Handa.

“Sublease Guaranty” means the Guaranty and Indemnification Agreement dated as of the
Closing Date made by the Sublease Guarantor for the benefit of the Lessee and the Guarantor.

“Sublessee” has the meaning sct forth in the preamble of this Agreement.

 

“Supervisory Authority” has the meaning given to it in the Cape Town Convention.

“Supplemental Payments” has the meaning set forth in Section 5(b) of this Agreement.

“Tax” shall mean any and all fees (including, without limitation, documentation, license
and registration fees), taxes (including, without limitation, net income, franchise, gross income,
gross receipts, rents, capital, leasing, excise, fuel, excess profits, sales, use, transfer, valuc added,
property (personal and real, tangible and intangible), lending, occupational, ad valorem,
documentary, excise and stamp taxes), levies, imposts, duties, charges, assessments, or
withholdings of any nature whatsoever, howsoever imposed (whether upon (i) any Indemnitee, (ii)
all or any part of the Aircraft or all or any part of the payments under the Agreement or (iii)
otherwisc) now existing or hereafter created or adopted, imposed by any foreign, federal, state or
local governmental or taxing authority, together with any and all penalties, fines, additions to tax
and interest thereon.

“Termimation Date™ has the meaning set forth in Section 30(a) of this Agreement.
“Termination Payment” has the meaning set forth in Section 19(a) of this Agreement.

“Termination Value” means, with respect to the Aircrafi, the sum of the Residual Value
plus all other amounts due and payable by Lessce to the Lessor under this Agreement or the other
Operative Documents, measured as of the date the related Termination Payment is remitted to the

Lessor.

 

“Transaction Expenses” means (1) the reasonable and documented fees and expenses of
special counsel for the Lessor, Lessee, the Sublessee, the Lender and the Lender: (ii) the
reasonable out-of-pocket costs of the Lessor, the Lender and the Lender; (iii) recordation and
filing costs of the Lessor and the Lender, including all applicable FAA recordation fees and
expenses; (v) the reasonable and documented fees and expenses of FAA counsel to the Lessor
and Lessee: and (vi) any sales and use taxes with respect to the transfer of title to an Aircraft to

A-10

TAS82 7987
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 58 of 100

the Lessor and the subsequent leasing by the Lessee of the Aircraft to the extent financed by the
Lessor at the request of Lessee.

“Trust Agreement” means that certain trust agreement by and between the Trustor, as
assignee, and the Lessor, including any amendments, supplements or other modifications thereto.

“Trust Supplement” means each Trust Agreement Supplement, dated on or about the
applicable Delivery Date, by and between the Trustor and Lessor.

“Trustor” means MAS One USA LLC.

“Uniform Cominercial Code™ or “UCC” means the Uniform Commercial Code as in effect
from time to time in any applicable jurisdiction. .

A-1]

238827947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 59 of 100

EXHIBIT B

AGREEMENT SUPPLEMENT

 

 

ce enece __.__ 20[]
Purchase Price $
Basic Payment $[e]

 

First Basic Payment Date

[o] [9], 20[¢]

 

Delivery Date

The date above first written

 

Aircraft Manufacturer & Model

[@] Honda Aircraft Company, LLC model [HA-
420] [Elite] Aircraft

 

Manufacturer’s Scrial Number(s)

 

FAA Registration Number(s)

 

Airframe(s)

[e] Hours [@] Cycles (as of [¢], 20[])
{On Pro-Parts and CAMP]

 

Engines Manufacturer & Model

(GE Honda Aero Engines model HF120-H1 A]

 

Engine #1:

 

Engine #2:

 

 

 

 

 

 

 

 

 

Avionics [e]
Parts [*]
Interior [oe]
Exterior {o]
Payment Account [*]
Primary Hanger Location [e]
Place of Delivery to the Lessor {*]
Place of Delivery to the Lessee TTe]

 

 

TRSRI7947

 
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 60 of 100

All capitalized terms used herein and not defined herein shall have the meanings set forth in the

Agreement
[Signature Pages Follow]

735827947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 61 of 100

IN WITNESS WHEREOF, each of the partics has executed and delivered this Agreement
Supplement as of the date above first written.

BANK OF UTAH, not in its individual capacity,
but solely as owner trustee
(as the Lessor)

By:
Name:
Title:

F3S827947
 

Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 62 of 100

HONDA AIRCRAFT COMPANY, LLC,
(as the Lessee)

By:
Name:
Title:

TASRINAF
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 63 of 100 |

EXHIBIT C

RESIDUAL VALUE AMOUNTS

[INTENTIONALLY OMITTED FOR FAA FILING]

T3E82 7947
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 64 of 100

FINAL VERSION

AGREEMENT SUPPLEMENT

January 31, 2020

 

Purchase Price

[INTENTIONALLY OMITTED FOR FAA
FILING]

 

Basic Payment

[INTENTIONALLY OMITTED FOR FAA
FILING] |

 

First Basic Payment Date

February 15, 2020

 

| Delivery Date

The date above first written

 

Aircraft Manufacturer & Model

Manufacturer: Honda Aircraft Company, LLC
Model: HA-420
Marketing Designation: HondaJet Elite

 

Manufacturer’s Serial Number(s)

42000155

 

 

FAA Registration Number(s)

N1I91WS

 

Airframe(s)

113 Hours 106 Cycles as of 29 January 2020 -
On CAMP

 

Engines Manufacturer & Model

 

Manufacturer: GE Honda Aero Engines
Modcl HF120-HIA

 

 

 

 

 

Description Date

Engine ff: 883423*

Engine #2: 883422*
Ayionics Garmin G3000
Manufacture’s Specification and May 2018

 

Four (4) passenger seats in single club configuration

 

Interior
wi additional side facing seat in forward cabin.
Interior Color: Moonlight
Exterior HondaJet Custom Paint Scheme

Primary Color: Sunrise Tangerine Mica
Stripe Color: Royal Cobalt Mica

 

Payment Account

[e]

 

Primary Hanger Location

PHNL -- Honolulu, Hawaii, United States

 

Place of Delivery to the Lessor

 

PHNL - Honolulu, Hawaii, United States

 

| Place of Delivery to the Lessee

 

PHNI. -- Honolulu, Hawaii, United States

 

 

All capitalized terms used herein and not defined herein shall have the meanings set forth in the

Agreement,

[Signature Pages Follow]

* Each of which engines has at Icast 550 rated takcoff horsepower or the equivalent thereof.

Attachment No |

 

 

to DIOL RAED LEASE ALDGEMe WT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 65 of 100

DocuSign Envalope 1D: E6B20A23-5A4C-420F-4195-0A126DAG9B2B

IN WITNESS WHEREOF, cach of the parties has executed and delivered this Agreement
Supplement as of the date above first written.

BANK OF UTAH, not in its individual capacity,
but solely as owner trustee

 

(as the Lessor) Dosudigned by:
Jo. Creasmun,
B y: A4REEDSFFIOSCEC)...
Name: Jon Croasimun
Title: Sr. Vice President

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 66 of 100

DocuSign Envelope ID: 0A796588-GE2E-426D-9E67-553870646451

HONDA AIRCRAFT COMPANY, LLC,

(as the Lessee)
(77 Docu tage bg:

Oh do .

By:

Name: claude praillard
Title: Vice President

 

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 67 of 100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINAL VERSION
AGREEMENT SUPPLEMENT
January 31, 2020
Purchase Price [INTENTIONALLY OMITTED FOR FAA
FILING]
Basic Payment [INTENTIONALLY OMITTED FOR FAA
FILING]
First Basic Payment Date February 15, 2020
Delivery Date The date above first written
Aircraft Manufacturer & Model Manufacturer: Honda Aircrafi Company, LLC
Model: HA-420
Marketing Designation: HondaJet Elite
Manufacturer’s Serial Number(s) 42000156
FAA Registration Number(s) NI92WS
Airframe(s) 138.4 Hours 178 Cycles as of 29 January 2020 on
CAMP
Engines Manufacturer & Model Manufacturer: GE Honda Aero Engines
Model HF120-HIA
Engine #1: 883425*
Engine #2: 883424*
Avionics Garmin G3000
Manufacture’s Specification and May 2018
| Description Date
Interior Four (4) passenger seats in single club configuration
w/ additional side facing seat in forward cabin.
Interior Color: Moonlight
Exterior HondaJet Custom Paint Scheme
Primary Color: Sunrise Tangerine Mica
Stripe Color: Royal Cobalt Mica
Payment Account [¢]
Primary Hanger Location PHNL — Honolulu, Hawaii, United States
Place of Delivery to the Lessor PHNL — Honolulu, Hawaii, United States
Place of Delivery to the Lessee PHNL — Honolulu, Hawaii, United States

 

 

 

 

All capitalized terms used herein and not defined herein shall have the meanings set forth in the

Agreement,
[Signature Pages Follow]

* Each of which engines has at least 550 rated takeoff horsepower or the equivalent thereof.

 

Attachment No “2.

to PIRLQRET LEASE AGREEMENT
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 68 of 100

DocuSign Envelope ID: E6B2DA23-5A4C-420F-A198-0A126DA69B2B

IN WITNESS WHEREOF, each of the parties has executed and delivered this Agreement
Supplement as of the date above first written.

BANK OF UTAH, not in its individual capacity,
but solely as owner trustee

 

(as the Lessor ,} DocuSigned by:
Jou. Croasmun.
By: ABEBOSFEIDBCECS...
Name: Jon Croasmun
Title: Sr. Vice President

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 69 of 100

DecuSign Envelope ID; OA796588-6E2E-426D-9E87-65387D646451

HONDA AIRCRAFT COMPANY, LLC,
(as the Lessee)
(77 TiecuSigaed by:

@/de-
B yt PATCECDSDIBAABS

Name: claude praillard
Title; Vice President

 

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 70 of 100

FINAL VERSION

AGREEMENT SUPPLEMENT

January 31, 2020

 

Purchase Price

[INTENTIONALLY OMITTED FOR FAA
FILING]

 

Basic Payment

[INTENTIONALLY OMITTED FOR FAA
FILING]

 

February 15, 2020

 

First Basic Payment Date

Delivery Date

The date above first written

 

Aircraft Manufacturer & Model

Manufacturer: Honda Aircraft Company, LLC
Model: HA-420
Marketing Designation: HondaJet Elite

 

Manufacturer’s Serial Number(s)

42000160

 

FAA Registration Number(s)

N193 WS

 

Airframe(s).

10.3 Hours 8 Cycles as of 29 January 2020 on
CAMP

 

Engines Manufacturer & Model

Manufacturer: GE Honda Aero Engines
Model HF120-H1A

 

 

 

 

 

 

Description Date

Engine #1: 883433*
Engine #2: 883466*
Avionics Garmin G3000
Manufacture’s Specification and May 2018

 

 

Interior Four (4) passenger seats in single club configuration
w/ additional side facing seat in forward cabin.
Interior Color: Moonlight

Exterior HondaJet Custom Paint Scheme

Primary Color: Sunrise Tangerine Mica
Stripe Color: Royal Cobalt Mica

 

Payment Account

(¢]

 

Primary Hanger Location

PHNL —- Honolulu, Hawaii, United States

 

Place of Delivery to the Lessor

KGSO — Greensboro, North Carolina, United States

 

Place of Delivery to the Lessee

 

 

KGSO - Greensboro, North Carolina, United States

 

‘All capitalized terms used herein and not defined herein shall have the meanings set forth in the

Agreement.

[Signature Pages Follow]

* Each of which engines has at least 550 rated takeoff horsepower or the equivalent thereof.

Attachment No.__>

tORH2LRAET LBMSE AGREEM Ey

 
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 71 of 100

CocuSign Envelope ID: E6B2DA23-SA4C-420F-A195-0A 126DA6982B

IN WITNESS WHEREOF, each of the parties has executed and delivered this Agreement
Supplement as of the date above first written.

BANK OF UTAH, not in its individual capacity,
but solely as owner trustee

 

(as the Lessor) DecuStgned by:
Sov Croasmun.
SSSGOSFFIDBCECI...
By:
Name: 3on Croasmun
Title: Sr. Vice President

elgreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 72 of 100

GocuSign Envelope ID: DA798588-6E2E-426D-9E67-553870646451

HONDA AIRCRAFT COMPANY, LLC,

(as the Lessee)
(77 Doeusigned by:

6/5
B y: REPTECGADIEAEDB |

Name: ciaude prailiard
Title: Vice President

 

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 73 of 100

FINAL VERSION

AGREEMENT SUPPLEMENT

January 31, 2020

 

Purchase Price

[INTENTIONALLY OMITTED FOR FAA
FILING]

 

Basic Payment

[INTENTIONALLY OMITTED FOR FAA
FILING]

 

February 15, 2020

 

First Basic Payment Date
Delivery Date

The date above first written

 

Aircraft Manufacturer & Medel

Manufacturer: Honda Aircraft Company, LLC
Model: HA-420
Marketing Designation: HondaJet Elite

 

Manufacturer’s Serial Number(s)

42000161

 

FAA Registration Number(s)

N551WS

 

Airframe(s)}

6.3 Hours 5 Cycles as of 29 January 2020 on CAMP

 

Engines Manufacturer & Model

Manufacturer: GE Honda Aero Engines
Model HF120-H1A

 

 

 

 

 

Engine #1: 883441*

Engine #2: 883434*
Avionics Garmin G3000
Manufacture’s Specification and May 2018

 

Description Date

 

Interior Four (4) passenger seats in single club configuration
wi additional side facing seat in forward cabin.
Interior Color: Moonlight

Exterior HondaJet Custom Paint Scheme

Primary Color: Sunrise Tangerine Mica
Stripe Color: Royal Cobalt Mica

 

Payment Account

[e]

 

Primary Hanger Location

PHNL — Honolulu, Hawaii, United States

 

Place of Delivery to the Lessor

KGSO — Greensboro, North Carolina, United States

 

Place of Delivery to the Lessee

 

 

KGSO — Greensboro, North Carolina, United States

 

All capitalized terms used herein and
Agreement.

not defined herein shall have the meanings set forth in the

[Signature Pages Follow]

* Each of which engines has at least 550 rated takeoff horsepower or the equivatent thereof.

Attachment No Lt

to P2ODAeT LEASE Ala Leemeray

 
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 74 of 100

DocuSign Envelope ID: EGB2DA23-5A4C-420F-A195-0A126DA6982B

IN WITNESS WHEREOF, each of the parties has executed and delivered this Agreement
Supplement as of the date above first written.

BANK OF UTAH, not in its individual capacity,
but solely as owner (rustec

 

(as the Lessor) OoruSigned by:
| dow Croasmun
SHEDSFFIOBCACS...
By:
Name: Jon Croasmun
Title: Sr. Vice President -

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 75 of 100

DocuSign Envelope 10: 0A798588-GE2E-4260-9667-56367D646451

HONDA AIRCRAFT COMPANY, LLC,

(as the Lessee)
777 acesgned hy!

TE
B yi ZEECHIISUBS

Name: claude prailiard
Title: Vice President

 

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 76 of 100

FINAL VERSION

AGREEMENT SUPPLEMENT

January 31, 2020

 

Purchase Price

{INTENTIONALLY OMITTED FOR FAA
FILING]

 

Basic Payment

(INTENTIONALLY OMITTED FOR FAA
FILING]

 

First Basic Payment Date

February 15, 2020

 

Delivery Date

July 1, 2019

 

Aircraft Manufacturer & Model

Manufacturer: Honda Aircraft Company, LLC
Model: HA-420
Marketing Designation: HondaJet APMG

 

Manufacturer’s Serial Number(s)

42000073

 

N992WS

 

FAA Registration Number(s)
Airframe(s)

15.1 Hours 10 Cycles as of 29 January 2020 on
CAMP

 

Engines Manufacturer & Model

Manufacturer: GE Honda Aero Engines
Model HF120-H1IA

 

Engine #1: 883221*

 

Engine #2: $83222*

 

Garmin G3000

 

Avionics
Manufacture’s Specification and
Description Date

January 2018

 

 

 

 

Interior Four (4) passenger seats in single club configuration
w/ additional side facing seat in forward cabin.
Interior Color: Parchment

Exterior HondaJet Signature Paint Scheme

Primary Color: Classic Blue
Stripe Color: Silver Pearl

 

Payment Account

[e]

 

Primary Hanger Location

PHNL — Honolulu, Hawaii, United States

 

Place of Delivery to the Lessor

KLNK - Lincoln, Nebraska, United States

 

Place of Delivery to the Lessee

 

 

KLNK — Lincoln, Nebraska, United States

 

 

All capitalized terms used herein and not defined herein shall have the meanings set forth in the

Agreement.

[Signature Pages Follow]

* Each of which engines has at least 550 rated takeoff horsepower or the equivalent thereof.

Attachment No. . 5.

toAWQLDLAET LEASE Makeiemcnyy
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 77 of 100

DocuSign Envelope ID: E6B2DA23-SA4C-420F-A195-0A 126D0AG9B2B

IN WITNESS WHEREOF, each of the parties has executed and delivered this Agreement
Supplement as of the date above first written,

BANK OF UTAH, not in its individual capacity,
but solely as owner trustee

 

(as the Lessor) Docusigned by:
Jow Croasmun
By: 48EGDSFFIDACSC ..
Name: Jon Croasmun
Title: Sr. Vice President

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 78 of 100

DocuSign Envelope ID: 0A796588-GE2E-4260-9£67-563870646451

HONDA AIRCRAFT COMPANY, LLC,

(as the Lessee)
—DocuSigned by:

O/ Dn

By: \.2aFcRCDERIBEADS,

Name: ciaude prailard
Title: Vice President

 

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 79 of 100

FINAL VERSION

AGREEMENT SUPPLEMENT

January 31, 2020

 

Purchase Price
esc IRA PE

[INTENTIONALLY OMITTED FOR FAA FILING]

 

Basic Payment

[INTENTIONALLY OMITTED FOR FAA FILING]

 

First Basic Payment Date

February 15, 2020

 

_Delivery Date

August 26, 2019

 

Aircraft Manufacturer & Model

Manufacturer: Honda Aircraft Company, LLC
Model: HA-420
Marketing Designation: HondaJet APMG

 

Manufacturer’s Serial Number(s)

42000111

 

FAA Registration Number(s)

N994WS

 

Airframe(s)

12.8 Hours 11 Cycles as of 29 January 2020 on
CAMP

 

Engines Manufacturer & Model

Manufacturer: GE Honda Aero Engines
Model HF120-HIA

 

 

 

 

 

 

Description Date

Engine #1: 883335*

Engine #2: 883334*
Avionics Garmin G3000
Manufacture’s Specification and January 2018

 

 

 

Interior Four (4) passenger seats in single club configuration
/ w/ additional side facing seat in forward cabin.
interior Color: Parchment
Exterior HondaJet Signature Paint Scheme

Primary Color: Silver Pearl
Stripe Color: Gray Gradient

 

Payment Account

[*]

 

Primary Hanger Location

PHNL — Honolulu, Hawaii, United States

 

Place of Delivery to the Lessor

KLNK ~ Lincoln, Nebraska, United States

 

Place of Deliverv te the Lessee

 

 

KLNK -— Lincotn, Nebraska, United States

 

 

All capitalized terms used herein and not defined herein shall have the meanings set forth in the

Agreement.

{Signature Pages Follow]

* Each of which engines has at least 550 rated takeoff horsepower or the equivalent thereof.

Attachment No G

to. PILAR RET LEE Ate Meee,

 
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 80 of 100

DocuSign Envelope ID: E6B2DA23-5A4C-420F-A195-0A1 26DAG9B28

IN WITNESS WHEREOF, each of the parties has executed and delivered this Agreement
Supplement as of the date above first written,

BANK OF UTAH, not in its individual capacity,
but solely as owner trustee
(as the Lessor) Docusigned ty:

dow. Croasmun,

S8EBDGFFIDBTSCS...

 

By:
Name: Jon Croasmun
Title: Sr. vice President

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 81 of 100

DocuSign Envelope [D. DA796588-6E 2E-4260-8E67-5538706464 51

HONDA AIRCRAFT COMPANY, LLC,

(as the Lessee)
foeeDeeustigned by:

Ol Io

B y: \parceenenseseBs .

Name: cjaude oraillard
Title: vice President

 

agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 82 of 100

FINAL VERSION

AGREEMENT SUPPLEMENT

January 31, 2020

 

Purchase Price

[INTENTIONALLY OMITTED FOR FAA
FILING]

 

Basic Payment

{INTENTIONALLY OMITTED FOR FAA
FILING]

 

First Basic Payment Date

February 15, 2020

 

Delivery Date

The date above first written

 

Aircraft Manufacturer & Model

 

Manufacturer: Honda Aircraft Company, LLC
Model: HA-420
Marketing Designation: HondaJet APMG

 

Manufacturer’s Serial Number(s)

42000118

 

FAA Registration Number(s)

N996WS

 

Airframe(s)

6.7 Hours 5 Cycles as of 29 January 2020 on CAMP

 

Engines Manufacturer & Model

Manufacturer: GE Honda Aero Engines
Model HF120-HIA

 

 

 

 

 

Description Date

Engine #1: 883351"

Engine #2: 883352*
Avionics Garmin G3000
Manufacture’s Specification and January 2018

 

Four (4) passenger seats in single club configuration

 

Interior
wi additional side facing seat in forward cabin.
Interior Color: Moonlight

Exterior HondaJet Corporate Paint Scheme

Primary Color: Classic Blue Pearl
Stripe Color: Silver Pearl

 

Payment Account

[e]

 

Primary Hanger Location

PHNL — Honolulu, Hawaii, United States

 

Place of Delivery to the Lessor

KGSO - Greensboro, North Carolina, United States

 

Place of Delivery to the Lessee

 

KGSO — Greensboro, North Carolina, United States

 

 

All capitalized terms used herein and not defined herein shall have the meanings set forth in the

Agreement. -

[Signature Pages Follow]

* Each of which engines has at least 550 rated takeoff horsepower or the equivalent thereof.

wT

Attachment No.

tOAILLRRET LEA At Ur MrA

 
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 83 of 100

ODocuSign Envalope 1D: EEB2DA23-5A4C-420F-A195-0A 126DA69B2B

IN WITNESS WHEREOF, each of the parties has executed and delivered this Agreement
Supplement as of the date above first written.

BANK OF UTAH, not in its individual capacity,
but solely as owner trustee

 

(as the Lessor) DosuSigned by:
Sow. Croasaun.
By: 48EBDOFFADAC4CS...
Name: Jon Croasmun
Title: Sr. Vice President

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 84 of 100

OocuSign Envelope ID: DA798688-6E2E~428D-9667-65387D646451

HONDA AIRCRAFT COMPANY, LLC,

(as the Lessee)
(77 Docubigned byt

O/d—

By: \.2arcecnepaesenn

Name: Claude oraillard
Title: Vice President

Agreement Supplement (Lease)
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 85 of 100

EXECUTION VERSION

LEASE AND SUBLEASE RENT DEFERRAL AGREEMENT

THIS LEASE AND SUBLEASE RENT DEFERRAL AGREEMENT (this “Rent
Deferral’), is made effective as the 15" day of April, 2020 (the “Effective Date”), by and among
BANK OF UTAH, not in its individual capacity but solely as Owner Trustee, as lessor (the
“Lessor”’), HONDA AIRCRAFT COMPANY, LLC, as lessee (the “Lessee”’) and as sublessor (the
“Sublessor”) and WING SPIRIT INC., as sublessee (the “Sublessee’”’).

WHEREAS, the Lessor and the Lessee are parties to that certain Aircraft Lease Agreement
dated January 31, 2020, recorded by the Federal Aviation Administration on March 3, 2020 and
assigned Conveyance No. OT023097 (together with all exhibits and addenda thereto, and as the
same may be amended, restated or supplemented from time to time, the “Lease Agreement”);

WHEREAS, pursuant to the Lease Agreement, the Lessor leased to the Lessee Seven (7)
Honda Aircraft Company, LLC model HA-420 Aircraft bearing manufacturer’s serial numbers
(“MSNs”) 42000155, 42000156, 42000073, 42000111, 42000118, 42000160.and 42000161
(collectively, the “Airframes”), each equipped with two (2) GE Honda Aero Engines model
HF120 (collectively, the “Engines”) (the Engines together with the Airframes and all parts,
accessories and equipment relating to the preceding MSNs as further described in the Lease
Agreement, collectively, the “Leased Aircraft”, as more particularly described on Annex I
attached hereto);

WHEREAS, the Lessor and the Lessee desire to defer certain rent payments under the
Lease Agreement as set forth herein;

WHEREAS, the Sublessor and Sublessee entered into that certain Sublease Agreement
dated January 31, 2020, recorded by the Federal Aviation Administration on March 3, 2020 and
assigned Conveyance No. OT023098 (together with all exhibits and addenda thereto, and as the
same may be amended, restated or supplemented from time to time, the “Sublease Agreement”);

WHEREAS, pursuant to the Sublease Agreement, the Sublessor leased the Leased Aircraft
to the Sublessee; and

WHEREAS, the Sublessor and the Sublessee desire to defer certain rent payments under
the Sublease Agreement as set forth herein.

NOW THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Lessor, the Lessee, the Sublessor and the Sublessee hereby agree as
follows:

1. Definitions. Except as otherwise defined in this Rent Deferral, terms defined in the Lease
Agreement and Sublease Agreement are used herein as defined therein.

2. ‘Modification. The Lessor and Lessee, under the Lease Agreement and the Sublessor and
Sublessee, under the Sublease Agreement agree as set forth in Annex IL.

3. No Further Amendment. Notwithstanding the modifications referred to in this Rent
Deferral, all other terms and conditions of the Lease Agreement, the Sublease Agreement,

737379263
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 86 of 100

and all other Operative Documents remain unmodified, unchanged and in full force and
effect.

4. Further Assurances. The parties hereto hereby agree to execute and deliver such other
instruments and documents and to take such other actions as any party hereto may
reasonably request in connection with the transactions contemplated by this Rent Deferral.

5. Counterparts. This Rent Deferral may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and any of the parties
thereto may execute this Rent Deferral by signing any such counterpart.

6. Third Party Beneficiaries. Except as expressly provided in this Rent Deferral, this Rent
Deferral is intended for the benefit of the Lessor, the Lessee and Sublessor, the Sublessee,
and the Lender, and their respective permitted successor and assigns, and is not for the
benefit of, nor may any provision of this Rent Deferral be enforced by, any other person or
entity.

7. Governing Law. This Rent Deferral shall be governed by and construed in accordance
with the law of the State of New York, including Section 5-1401 and Section 5-1402 of the
New York General Obligations Law, but excluding to the maximum extent permitted by
applicable law, all other conflicts of laws principles and choice of law rules of the State of
New York.

8. FINAL AGREEMENT. BY SIGNING THIS RENT DEFERRAL EACH PARTY
REPRESENTS AND AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF, (B) THIS RENT DEFERRAL SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF

- TERMS AND CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF,
(C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (D) THIS RENT DEFERRAL MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Page Follows] .

737379263
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 87 of 100

IN WITNESS WHEREOF, cach of the Lessor, Lessee, Sublessor and Sublessee have
caused this Rent Deferral to be executed and delivered by its duly authorized officer on the date
first written above.

LESSOR: LESSEE/SUBLESSOR:

  
   

 

 

 

 

BANK QF UTAH, not in its individual HONDA AIRCRAFT COMPANY,
capacity byt solely as Owner Trustee LLC

By: Smo) BAA ac eM Ne By:

Name; oeoghr H-Puges . Name:

Title: Vioe Preektent Title:

737379263
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 88 of 100

DocuSign Envelope ID: 061996D9-7DE5-4DED-8A98-FE7F55EBE601

IN WITNESS WHEREOF, each of the Lessor, Lessee, Sublessor and Sublessee have
caused this Rent Deferral to be executed and delivered by its duly authorized officer on the date

first written above.

LESSOR:

BANK OF UTAH, not in its individual
capacity but solely as Owner Trustee

By:

 

Name:

 

Title:

 

737379263

LESSEE/SUBLESSOR:

HONDA AIRCRAFT COMPANY,

 

 

LLC
(Sina by:
Simon Koads
By: AOBROOOBPEREA EM
Name: Simon Roads
. VP Sal
Title: sales

 
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 89 of 100

SUBLESSEE:

WING SPIRIT INC,

Name _ TET Le _HANL A

Title: CEO

F3T379263

 
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 90 of 100

Acknowledged and agreed:

LENDER:

APPLE BANK FOR SAVINGS

Dana WacKhimner

By:

Name: Dana MacKinnon

 

Title: Senior Vice President

737379263
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 91 of 100

Annex I

Description of Airframes, Engines and Leased Aircraft

1. One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000155 and U.S. Registration No. N191WS and two (2) GE Honda Aero
Engines model HF120 aircraft engines bearing manufacturer's serial numbers 883422 and
883423.

2. One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000156 and U.S. Registration No. N192WS and two (2) GE Honda Aero
Engines model HF120 aircraft engines bearing manufacturer's serial numbers 883424 and
883425.

3. 3.One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000073 and U.S. Registration No. N992WS and two (2) GE Honda Aero
Engines model HF 120 aircraft engines bearing manufacturer's serial numbers 883221 and
883222.

4. One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000111 and U.S. Registration No. N994WS and two 0) GE Honda Aero
Engines model HF120 aircraft engines bearing manufacturer's serial numbers 883334 and
883335.

5. One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000118 and U.S. Registration No. N996WS and two (2) GE Honda Aero
Engines model HF120 aircraft engines bearing manufacturer's serial numbers 883351 and
883352.

6. One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000160 and U.S. Registration No. N193WS and two (2) GE Honda Aero
Engines model HF120 aircraft engines bearing manufacturer's serial numbers 883433 and
883466.

7. One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000161 and U.S. Registration No. N551WS and two (2) GE Honda Aero

Engines model HF120 aircraft engines bearing manufacturer's serial numbers 883441 and
883434.

(collectively, the "Leased Aircraft")

737379263
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 92 of 100

Annex II

Modifications

1. Rent Deferral. The Lessor and Lessee, under the Lease Agreement and the Sublessor and
Sublessee, under the Sublease Agreement agree to defer a portion (each a “Deferred Rent
Payment’) of the Basic Payment due with respect to the Leased Aircraft (i) from Lessee
to Lessor under the Lease Agreement and (11) from Sublessee to Sublessor under the
Sublease Agreement, on each Basic Payment Date set forth below in an amount equal to
1.0729% of Lessor’s cost of each Leased Aircraft as follows:

(a) the Deferred Rent Payment otherwise due and owing on April 15, 2020, the
Deferred Rent Payment otherwise due and owing on May 15, 2020, and the Deferred Rent
Payment otherwise due and owing on June 15, 2020, and

(b) the additional deferral at the option of the Sublessee (the “Additional
Deferral Option”), solely to the extent such option is exercised by the Sublessee in a
written notice to Apple Bank for Savings (the “Lender’’) and the Lessor (with a copy to
the Sublessor), delivered no later than July 15, 2020, the Deferred Rent Payment otherwise
due and owing on July 15, 2020, the Deferred Rent Payment otherwise due and owing on
August 15, 2020, and the Deferred Rent Payment otherwise due and owing on September
15, 2020 (collectively and together with the Deferred Rent Payments described in Section
2(a), the “Aggregate Deferred Rent Payment”) shall instead be paid starting on the Basic
Payment Date on October 15, 2020 in twenty-four (24) equal monthly installments-of (x)
to the extent the Additional Deferral Option is not exercised, $43,898.53 (in the case of all
Deferred Rent Payments otherwise payable through June 15, 2020), or (y) to the extent the
Additional Deferral Option is exercised, $88,180.45 (in the case of all Deferred Rent
Payments otherwise payable through September 15, 2020) (each to the extent applicable,
a “2020 Monthly Deferred Rent Payment’’).

For the avoidance of doubt, each Aggregate Deferred Rent Payment shall accrue
interest on the unpaid balance thereof at seven percent (7%) per annum from and after the
last deferred payment thereof until the Aggregate Deferred Rent Payment is paid to Lessor
in full, such interest being due and payable by the Lessee and the Sublessee (as applicable)
on each Basic Payment Date under the Lease Agreement and Sublease Agreement,
respectively. Either of Lessee and Sublessee may, in their sole and absolute discretion,
prepay any portion of the 2020 Monthly Deferred Rent Payment without penalty, in which
case interest will be calculated based on the actual unpaid and outstanding balance.

2. Administrative Fee. The Sublessee agrees to pay to Stellwagen Capital LLC an
administrative fee equal to 1.00% of each Deferred Rent Payment on the due date thereof
at the following account: ABA: 071 000 152- The Northern Trust, Account No:
3801559823, SWIFT: CNORUS44. If Lessee or Sublessee prepays any portion of one or
more Deferred Rent Payments, then the administrative fee will be chargeable to Sublessee
only on that portion of each Deferred Rent Payment that is actually unpaid and outstanding
as of such due date.

737379263
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 93 of 100

EXECUTION COPY

SECOND AMENDMENT TO AIRCRAFT LEASE AGREEMENT

THIS SECOND AMENDMENT TO AIRCRAFT LEASE AGREEMENT (this
“Amendment”), is made as the 19" day of November, 2020, by and among BANK OF UTAH,
not in its individual capacity but solely as Owner Trustee, as lessor (the “Lessor’”?) and HONDA
AIRCRAFT COMPANY, LLC, as lessee (the “Lessee”).

WHEREAS, the Lessor and the Lessee are parties to that certain Aircraft Lease Agreement
dated January 31, 2020, recorded by the Federal Aviation Administration on March 3, 2020 and
assigned Conveyance No. OT023097 (together with all exhibits and addenda thereto, and as the
same may be amended, restated or supplemented from time to time, the “Lease Agreement”, as
more particularly described in Annex I attached hereto);

WHEREAS, pursuant to the Lease Agreement, the Lessor leased to the Lessee seven (7)
Honda Aircraft Company, LLC model HA-420 Airframes bearing manufacturer’s serial numbers
(“MSNs”) 42000155, 42000156, 42000073, 42000111, 42000118, 42000160 and 42000161
(collectively, the “Airframes”), each equipped with two (2) GE Honda Aero Engines model
HF120-H1A Engines (collectively, the “Engines”) (the Engines together with the Airframes and
all parts, accessories and equipment relating to the preceding MSNs as further described in the
Lease Agreement, collectively, the “Leased Aircraft”, as more particularly described in Annex I
attached hereto);

WHEREAS, the Lessor and the Lessee have agreed to amend the Lease Agreement as
described herein (collectively, the “Lease Modifications”); and

WHEREAS, the Lessor and the Lessee desire to (i) amend the Lease Agreement in order
to properly reflect the Lease Modifications and (ii) make such filings with the FAA Registry and
registrations with the International Registry as may be necessary to properly record the lease
interest in the Leased Aircraft as set forth in the Lease Agreement;

NOW THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Lessor and the Lessee hereby agree as follows:

1, Definitions. Except as otherwise defined in this Amendment, terms defined in the Lease
Agreement are used herein as defined therein.

2. Amendments to the Lease. The existing Lease Agreement is hereby amended as follows:
2.1 Section 24 of the Lease Agreement is amended in its entirety to read as follows:

SECTION 24. Events of Default. Each of the following events, whether or not
caused by or within the control of Lessee, shall constitute an “Event of Default” under this
Agreement:

(a) the Lessee shall fail to make payment of any Required Payment (other than
a Supplemental Payment) or Termination Value, as applicable, as and when the same becomes due
and payable and such failure continues for five (5) Business Days after the due date;

737405120
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 94 of 100

(b) the Lessee shall fail to make payment of any Supplemental Payment as and
when the same becomes due and payable and such failure continues for ten (10) Business Days
after receipt of written notice;

(c) one or more judgments or decrees shall be entered against the Lessee
involving in the aggregate, a liability (not paid or fully covered by insurance) of $50,000,000.00
or more and all such judgments or decrees shall not have been vacated, dismissed, discharged,
bonded or stayed within thirty (30) days from the entry thereof;

(d) the Lessee shall fail to perform or observe any covenant, condition or
agreement (other than those referred to in (a) or (b) or (e)) required to be performed or observed
by it under this Agreement or other Operative Document, and such failure continues for fifteen
(15) days after the earlier of the Lessee’s actual knowledge thereof or receipt of written notice;
provided, that if such failure is capable of being remedied and the Lessee is diligently pursuing
such remedy, such failure shall not constitute an Event of Default unless the same shall not have
been remedied for a period of forty-five (45) days after receipt of written notice of such Default
by the Lessee; or

(e) the Lessee shall default in any of its obligations under Section 20;

(f) any representation or warranty made by the Lessee in this Agreement or any
other Operative Document or in any statement or certificate furnished to the Lessor pursuant to or
in connection herewith shall be false or misleading in any material respect when made or given;
provided, that if such incorrect in any material respect representation or warranty is capable of
being remedied and the Lessee is diligently pursuing such remedy, such incorrect representation
or warranty shall not constitute an Event of Default unless the same shall continue to be incorrect
and shall not have been remedied for a period of forty-five (45) days after receipt of written notice
thereof by the Lessee;

(g) the Lessee (i) becomes insolvent, or (ii) files any application or petition in
any tribunal for the appointment of a receiver or trustee for all or a significant portion of its assets,
or (iii) commences any proceeding under any bankruptcy or reorganization statute or under any
provision of the U.S. Bankruptcy Code or under any dissolution or liquidation law whether now
or hereafter in effect or (iv) makes an assignment for the benefit of creditors or is adjudicated
bankrupt;

(h) an involuntary case or other proceeding shall be commenced against the
Lessee seeking liquidation, reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or seeking the appointment
of a trustee, receiver, liquidator, custodian or other similar official of it or any substantial part of
its property, and, if such proceeding is being contested in good faith, such involuntary case or other
proceeding shall (A) result in the entry of an order for relief or any such adjudication or
appointment or (B) continue undismissed and unstayed for a period of sixty (60) consecutive days;

(1) the Lessee shall (4) default beyond any applicable period of grace in any
payment of principal of or interest on any indebtedness for any borrowed money for which the
Lessee is liable in a principal amount then outstanding of $50,000,000.00 or more or (ii) an event

737405120
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 95 of 100

of default (other than a failure to pay principal or interest) as defined in any mortgage, indenture,
agreement or instrument under which there may be issued, or by which there may be secured or
evidenced, any indebtedness for any borrowed money for which the Lessee is liable in a principal
amount then outstanding of $50,000,000.00 or more shall happen and shall result in such
indebtedness becoming or being declared due and payable prior to the date on which it could
otherwise become due and payable;

(j) the Lender or the Lessor shall at any time cease to have a valid and perfected
(in the case of the Lender, first priority) security interest in the Aircraft, subject to no Liens other
than any Permitted Liens and such failure shall continue unremedied or unbonded for fifteen (15)
days; or

(Ix) any of the Residual Value Guarantees, the Honda Parent Guarantees or the
Guaranty shall not be in full force and effect.

2.2 Section 25(a) of the Lease Agreement is amended in its entirety to read as follows:

SECTION 25. Remedies. (a) Upon the occurrence and during the continuance of any Event of
Default, the Lessor may declare this Agreement to be in default by making written demand on the
Lessee for payment of the aggregate Termination Value for the Aircraft together with (without
duplication) all accrued and unpaid Required Payments and all other sums (including costs and
expenses) due and payable to the Lessor hereunder together with interest on each such amount at
the Late Payment Rate (such amount with interest being the “Default Payment Amount”), and the
Lessee shall pay to the Lessor, on the date set forth in such demand, an amount equal to the Default
Payment Amount. Upon payment by the Lessee of the Default Payment Amount, the Lessor shall,
pursuant to a written instrument, convey to the Lessee the Aircraft without recourse or warranty
(except as to the absence of Lessor Liens), in an “as-is, where-is” condition, free and clear of all
Lessor Liens, and this Agreement shall be deemed terminated.

3. Consent to Sublease Termination. Pursuant to Section 10(d) of the Lease Agreement, the
Lessor hereby consents to the declaration by the Lessee of an “Event of Default” under the
Sublease (as such term is defined in the Lease Agreement) and the termination of such
Sublease by the Lessee in accordance with the terms thereof. The Lessor further agrees
and acknowledges that the declaration by the Lessee of an “Event of Default” under the
Sublease and the termination of such Sublease by the Lessee shall not result in an “Event
of Default” under the terms of the Lease Agreement.

4, No Further Amendment. Notwithstanding the modifications referred to in this
Amendment, all other terms and conditions of the Lease Agreement and all other Operative
Documents remain unmodified, unchanged and in full force and effect. .

5. Further Assurances. The parties hereto hereby agree to execute and deliver such other
' instruments and documents and to take such other actions as any party hereto may
reasonably request in connection with the transactions contemplated by this Amendment.

6. Counterparts. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and any of the parties
thereto may execute this Amendment by signing any such counterpart.

3
737405120
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 96 of 100

7. Governing Law. This Amendment shall be governed by and construed in accordance with
the law of the State of New York.

737405120
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 97 of 100

IN WITNESS WHEREOF, cach of the Lessor and the Lessee have caused this Second
Amendment to Lease Agreement to be executed and delivered by its duly authorized officer on the
date first written above.

LESSOR: LESSEE:
BAN TAH, not in its individual HONDA AIRCRAFT COMPANY,
capacity bu /. as Owner.Trustee LLC

AA By:

Namey/ Ag H. = “ > Name:
Title: Vice President Title:

 

 

 

737405120
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 98 of 100

DocuSign Envelope ID: 9ACF2FF5-064E-47F0-98BA-EB5FB1C99A77

IN WITNESS WHEREOF, each of the Lessor and the Lessee have caused this Second
Amendment to Lease Agreement to be executed and delivered by its duly authorized officer on the

date first written above.

LESSOR:

BANK OF UTAH, not in its individual
capacity but solely as Owner Trustee

By:

 

Name:

 

Title:

 

t

737405120

LESSEE:

HONDA AIRCRAFT COMPANY,
LLC

DocuSigned by:

Simon. Roads

 

 

By: AQ32000BF22E4E4.
Simon Roads
Name:
. VP Sales
Title:

 
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 99 of 100

Eac

737405120

Annex I

Description of Airframes, Engines and Leased Aircraft

One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000155 and U.S. Registration No. N191WS and two (2) GE Honda Aero
Engines model HF120-HI1A aircraft engines bearing manufacturer's serial numbers
883422 and 883423.

One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000156 and U.S. Registration No. N192WS and two (2) GE Honda Aero
Engines model HF120-H1A aircraft engines bearing manufacturer's serial numbers
883424 and 883425.

One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000073 and U.S. Registration No. N992WS and two (2) GE Honda Aero
Engines model HF120-H1A aircraft engines bearing manufacturer's serial numbers
883221 and 883222.

One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000111 and U.S. Registration No. N994WS and two (2) GE Honda Aero
Engines model HF120-HI1A aircraft engines bearing manufacturer's serial numbers
883334 and 883335.

One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000118 and U.S. Registration No. N996WS and two (2) GE Honda Aero
Engines model HF120-HIA aircraft engines bearing manufacturer's serial numbers
883351 and 883352.

One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000160 and U.S. Registration No. N193WS and two (2) GE Honda Aero
Engines model HF120-H1A aircraft engines bearing manufacturer's serial numbers
883433 and 883466.

One (1) Honda Aircraft Company, LLC model HA-420 aircraft bearing manufacturer's
serial number 42000161 and U.S. Registration No. N551WS and two (2) GE Honda Aero
Engines model HF120-H1A aircraft engines bearing manufacturer's serial numbers
883441 and 883434.

h of which engines has at least 550 rated takeoff horsepower or the equivalent thereof.

(collectively, the "Leased Aircraft")
Case 1:21-cv-02092-PAE Document 6-1 Filed 03/11/21 Page 100 of 100

Description of Lease Agreement

Aircraft Lease Agreement dated January 31, 2020 between Bank of Utah, as owner
trustee, as lessor, and Honda Aircraft Company, LLC, as lessee, which was recorded by the Federal
Aviation Administration on March 3, 2020 and assigned Conveyance Number OT023097, as
supplemented and amended by the following described instruments:

 

Date of Recording Date Conveyance
Instrument Instrument Number
Agreement Supplement 01/31/20 03/03/20 OT023097
Agreement Supplement 01/31/20 03/03/20 OT023097
Agreement Supplement 01/31/20 03/03/20 OT023097
Agreement Supplement 01/31/20 03/03/20 OT023097
‘Agreement Supplement 01/31/20 03/03/20 OT023097
‘Agreement Supplement 01/31/20 03/03/20 OT023097
Agreement Supplement | 01/31/20 03/03/20 OT023097

Effective as
Lease and Sublease Rent Deferral of April 15,
Agreement 2020

737405120
